Exhibit 10.1

 
$2,500,000,000
 
CREDIT AGREEMENT
 
dated as of
 
December 19, 2014
 
among
 
PRAXAIR, INC.
 
THE ELIGIBLE SUBSIDIARIES REFERRED TO HEREIN
 
THE LENDERS LISTED HEREIN
 
and
 
BANK OF AMERICA, N.A.,
as Administrative Agent
______________________
 
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.
and
HSBC SECURITIES (USA) INC.,
Syndication Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.
and
HSBC SECURITIES (USA) INC.,
Joint Lead Arrangers and Joint Bookrunners



 
 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS
 
ARTICLE 1
Definitions


Section 1.01.
Definitions
1
Section 1.02.
Accounting Terms and Determinations
16
Section 1.03.
Types of Borrowings
16



ARTICLE 2
The Credits


Section 2.01.
Commitments to Lend
16
Section 2.02.
Making of Committed Borrowings
18
Section 2.03.
Competitive Bid Borrowings
18
Section 2.04.
Notice to Lenders; Funding of Loans
21
Section 2.05.
Registry; Notes
22
Section 2.06.
Maturity of Loans
22
Section 2.07.
Interest Rates
22
Section 2.08.
Fees
24
Section 2.09.
Optional Termination or Reduction of Commitments
24
Section 2.10.
Method of Electing Interest Rates
24
Section 2.11.
Scheduled Termination of Commitments
26
Section 2.12.
Optional Prepayments
26
Section 2.13.
General Provisions as to Payments
26
Section 2.14.
Funding Losses
27
Section 2.15.
Computation of Interest and Fees
28
Section 2.16.
Letters of Credit
28
Section 2.17.
Regulation D Compensation
32
Section 2.18.
Takeout of Swingline Loans
33
Section 2.19.
Defaulting Lenders
33
Section 2.20.
Replacement of this Agreement
35
Section 2.21.
Increased Commitments, Additional Lenders
35
Section 2.22.
Currency Fluctuation
36
Section 2.23.
Eligible Subsidiaries
36



ARTICLE 3
Conditions


Section 3.01.
Effectiveness
37
Section 3.02.
Existing Credit Agreement
38
Section 3.03.
Borrowings and Issuances of Letters of Credit
38
Section 3.04.
First Borrowing by Each Eligible Subsidiary
39



ARTICLE 4
Representations and Warranties


Section 4.01.
Corporate Existence and Power
40
Section 4.02.
Corporate and Governmental Authorization; No Contravention
40
Section 4.03.
Binding Effect
40
Section 4.04.
Financial Information
40




 
-i-

--------------------------------------------------------------------------------

 





Section 4.05.
Litigation
41
Section 4.06.
Compliance with ERISA
41
Section 4.07.
Environmental Matters
41
Section 4.08.
Subsidiaries
41
Section 4.09.
Not an Investment Company
41
Section 4.10.
Disclosure
41
Section 4.11.
Sanctions.  .
42



ARTICLE 5
Covenants


Section 5.01.
Information
42
Section 5.02.
Maintenance of Property; Insurance
44
Section 5.03.
Negative Pledge
44
Section 5.04.
Consolidations, Mergers and Sales of Assets
45
Section 5.05.
Consolidated Capitalization
46
Section 5.06.
Use of Proceeds
46
Section 5.07.
Sanctions
46



ARTICLE 6
Defaults


Section 6.01.
Events of Default
47
Section 6.02.
Notice of Default
49
Section 6.03.
Cash Cover
49
Section 6.04.
Rescission
49



ARTICLE 7
The Administrative Agent


Section 7.01.
Appointment And Authority
49
Section 7.02.
Rights As A Lender
50
Section 7.03.
Exculpatory Provisions
50
Section 7.04.
Reliance By Administrative Agent
51
Section 7.05.
Delegation Of Duties
51
Section 7.06.
Resignation Of The Administrative Agent
51
Section 7.07.
Non-reliance On Administrative Agent And Other Lenders
52
Section 7.08.
No Other Duties, Etc.
52
Section 7.09.
Administrative Agent May File Proofs Of Claim
52
Section 7.10.
Provisions Applicable To Issuing Lenders
53



ARTICLE 8
Change in Circumstances


Section 8.01.
Basis for Determining Interest Rate Inadequate or Unfair
53
Section 8.02.
Illegality
54
Section 8.03.
Increased Cost and Reduced Return
54
Section 8.04.
Taxes
56
Section 8.05.
Base Rate Loans Substituted for Affected Fixed Rate Loans
60
Section 8.06.
Substitution of Lender; Termination Option
61




 
-ii-

--------------------------------------------------------------------------------

 





ARTICLE 9
Representations and Warranties of Eligible Subsidiaries


Section 9.01.
Corporate Existence and Power
62
Section 9.02.
Corporate Governmental Authorization; No Contravention
62
Section 9.03.
Binding Effect
62



ARTICLE 10
Guaranty


Section 10.01.
The Guaranty
62
Section 10.02.
Guaranty Unconditional
62
Section 10.03.
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
63
Section 10.04.
Waiver by the Company
63
Section 10.05.
Subrogation
63
Section 10.06.
Stay of Acceleration
63



ARTICLE 11
Miscellaneous


Section 11.01.
Notices
63
Section 11.02.
No Waivers
64
Section 11.03.
Expenses; Indemnification
64
Section 11.04.
Sharing of Set-offs
65
Section 11.05.
Amendments and Waivers
66
Section 11.06.
Successors and Assigns
67
Section 11.07.
[Reserved]
69
Section 11.08.
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
69
Section 11.09.
Counterparts; Integration
69
Section 11.10.
Treatment of Certain Information; Confidentiality
69
Section 11.11.
Severability
70
Section 11.12.
[Reserved]
70
Section 11.13.
Collateral
70
Section 11.14.
Judgment Currency
70
Section 11.15.
Patriot Act Notice
71
Section 11.16.
No Advisory Or Fiduciary Responsibility
71
Section 11.17.
Electronic Execution Of Assignments And Certain Other Documents
71



 
Pricing Schedule
 
Commitment Schedule
 
Exhibit A – Note
 
Exhibit B – Competitive Bid Quote Request
 
Exhibit C – Invitation for Competitive Bid Quotes
 
Exhibit D – Competitive Bid Quote
 



 
-iii-

--------------------------------------------------------------------------------

 





Exhibit E – Election to Participate
 
Exhibit F – Election to Terminate
 
Exhibit G – Opinion of Counsel for an Eligible Subsidiary
 
Exhibit H – Assignment and Assumption Agreement
 
Exhibit I – Extension Agreement
 



 
-iv-

--------------------------------------------------------------------------------

 





CREDIT AGREEMENT
 
AGREEMENT dated as of December 19, 2014 (this “Agreement”) among PRAXAIR, INC.,
the ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on the
signature pages hereof and BANK OF AMERICA, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE 1
Definitions


Section 1.01. Definitions.  The following terms, as used herein, have the
following meanings:
 
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.
 
“Additional Lender” has the meaning set forth in Section 2.21.
 
“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders under the Loan Documents, and its successors in such
capacity.
 
“Administrative Agent’s Office” means the Administrative Agent’s address set
forth on the signature pages hereof or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (which shall promptly following
receipt thereof give a copy to the Company) duly completed by such Lender.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Alternative Currency” means Euro, British Sterling, Swiss Francs and Canadian
Dollars; provided that any other currency (except Dollars) may also be an
Alternative Currency if (i) the Company requests, by notice to the
Administrative Agent, that such currency be included as an additional
Alternative Currency for purposes of this Agreement, (ii) such currency is
freely transferable and is freely convertible into Dollars in the London foreign
exchange market, (iii) deposits in such currency are customarily offered to
banks in the London interbank market, and (iv) each Lender, by notice to the
Administrative Agent, approves the inclusion of such currency as an additional
Alternative Currency for purposes hereof.  The Lenders’ approval of any such
additional Alternative Currency may be limited to a specified maximum Dollar
Amount or a specified period of time or both.
 
“Alternative Currency Loan” means a Syndicated Loan that is made in an
Alternative Currency pursuant to the applicable Notice of Committed Borrowing.
 
“Applicable Lending Office” means, with respect to any Lender and any Loan made
by it hereunder to any Borrower, its office located at its address set forth in
its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Applicable Lending Office for Loans of that nature) or such
other office, branch or Affiliate of such Lender as it may hereafter designate
as its Applicable Lending Office for such purpose by not less than five Domestic
Business Days’ notice to the Company and the Administrative Agent.
 



 
 

--------------------------------------------------------------------------------

 





“Assignee” has the meaning set forth in Section 11.06(c).
 
“Bank of America” means Bank of America, N.A., and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Euro-Currency Base Rate plus 1%.  The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Loan” means a Syndicated Loan which bears interest at the Base Rate
plus the applicable Base Rate Margin pursuant to the applicable Notice of
Committed Borrowing or Notice of Interest Rate Election or the provisions of
Article 8.
 
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.
 
“Borrowing” has the meaning set forth in Section 1.03.
 
“British Sterling” means the lawful currency of the United Kingdom.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Euro-Currency Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market and, if such Euro-Currency Loan is
denominated in a currency other than Dollars, any such day on which dealings in
deposits in such currency are conducted by and between banks in the London or
other applicable offshore interbank market for such currency.
 
“Canadian Dollars” or “Can $” means the lawful currency of Canada.
 
“Calendar Quarter” means a three-month period consisting of (i) each January,
February, and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.
 



 
-2-

--------------------------------------------------------------------------------

 





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lenders or Swingline Lender (as applicable) and the Lenders, as collateral for
Letter of Credit Liabilities, obligations in respect of Swingline Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the Issuing
Lender or Swingline Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent and (b) the
Issuing Lender or the Swingline Lender (as applicable).  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” after the date of this Agreement, regardless
of the date enacted, adopted or issued.
 
“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, (ii) with respect to any Additional Lender, the amount of
the Commitment assumed by it pursuant to Section 2.21 and (iii) with respect to
any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 11.06(c), in each case as such amount may be changed from
time to time pursuant to Section 2.09, 2.21 or Section 11.06(c); provided that,
if the context so requires, the term “Commitment” means the obligation of a
Lender to extend credit up to such amount to the Borrowers hereunder.
 
“Commitment Schedule” means the Commitment Schedule attached hereto.
 
“Committed Loan” means a Syndicated Loan or a Swingline Loan.
 
“Company” means Praxair, Inc., a Delaware corporation, and its successors.
 
“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).
 
“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.
 
“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the rate applicable to
Base Rate Loans pursuant to Section 8.01).
 
“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.
 
“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).
 



 
-3-

--------------------------------------------------------------------------------

 





“Competitive Bid Quote” has the meaning set forth in Section 2.03(d).
 
“Competitive Bid Quote Request” has the meaning set forth in Section 2.03(b).
 
“Consolidated Book Net Worth” means at any date the consolidated shareholders’
equity of the Company and its Consolidated Subsidiaries, determined as of such
date, calculated without giving effect to changes in the cumulative foreign
currency translation adjustment after June 30, 2011.
 
“Consolidated Net Tangible Assets” means, at any time of determination, the
total Net Tangible Assets of the Company and its Consolidated Subsidiaries,
determined on a consolidated basis as of the date of the Company’s last
published consolidated balance sheet preceding the time of determination.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.
 
“Consolidated Total Debt” means at any date all consolidated Debt of the Company
and its Consolidated Subsidiaries determined as of such date.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate Dollar
Amount of its Loans at such time (including any participations in Swingline
Loans purchased by it and excluding any participations in Swingline Loans sold
by it) plus its Letter of Credit Liabilities at such time.
 
“Debt” of any Person means at any date, without duplication, to the extent
required in accordance with generally accepted accounting principles to be
included in the financial statements of such Person or the footnotes thereto:
 
               (i)all obligations of such Person for borrowed money;
 
               (ii)all obligations of such Person evidenced by bonds, debentures
or notes;
 
               (iii)all obligations of such Person for installment purchase
transactions involving the purchase of property or services over $5,000,000 for
any particular transaction, except trade accounts payable and expense accruals
arising in the ordinary course of business;
 
               (iv)all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles;
 
               (v)all obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit; and
 
               (vi)all Debt of others Guaranteed by such Person.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default; provided that, with respect to Section
6.01(k), no Default shall be deemed to have occurred until the time period for
appeal has expired.
 



 
-4-

--------------------------------------------------------------------------------

 





“Defaulting Lender” means, subject to Section 2.19(c), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing, that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender (x) solely by virtue of
the ownership or acquisition of any equity interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement made with such Lender and (y) with respect to clauses (a) through
(c) above, if such Lender’s failure to fund is based on such Lender’s reasonable
good faith determination that any applicable condition in Article 3 has not been
satisfied and such Lender has notified the Administrative Agent and the Company
in writing (which writing shall specifically identify each such condition
precedent, together with any applicable default) prior to the time of such
proposed funding.
 
“Designated Jurisdiction” means, at any time, any country or territory that is
the subject or target of territorial Sanctions (i.e., such countries and
territories on the date of this Agreement are Cuba, Iran, North Korea, Syria and
Sudan).
 
“Dollar Amount” means, at any time:
 
(a)           with respect to an amount denominated in Dollars, such amount; and
 
(b)           with respect to an amount denominated in an Alternative Currency,
an equivalent amount thereof in Dollars as determined by the Administrative
Agent or the applicable Issuing Lender, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.
 
The Administrative Agent or the applicable Issuing Lender shall promptly notify
the Borrower of each Dollar Amount determined by it pursuant to clause (b) of
the preceding sentence.
 
“Dollar-Denominated Loan” means a Loan that is made in Dollars pursuant to the
applicable Notice of Borrowing.
 
“Dollars” and the sign “$” mean lawful currency of the United States.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 



 
-5-

--------------------------------------------------------------------------------

 





“Domestic Consolidated Subsidiary” with respect to any Person means a
Consolidated Subsidiary of such Person organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
 
“Election to Participate” means an Election to Participate substantially in the
form of Exhibit E hereto.
 
“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit F hereto.
 
“Eligible Foreign Subsidiary” has the meaning set forth in Section 2.23.
 
“Eligible Subsidiary” has the meaning set forth in Section 2.23.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, ordinances, codes, regulations, orders and requirements relating to the
protection of, or discharge of materials into, the environment, including,
without limitation, the Resource Conservation and Recovery Act of 1976; the
Comprehensive Environmental Response, Compensation and Liability Act; the Toxic
Substance Control Act; the Clean Water Act; the Clean Air Act; and the Safe
Drinking Water Act (in each case, as amended).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
 
“Euro” and the sign “€” mean the single shared currency of the participating
member states of the European Union.
 
“Euro-Currency Base Rate” means:
 
(a)           for any Interest Period with respect to a Euro-Currency Loan
(other than a Euro-Currency Loan denominated in Canadian dollars), the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or any comparable or
successor rate, which rate is approved by the Administrative Agent (after
consultation with the Borrower), as published on the applicable Bloomberg screen
page (or, if such rate is unavailable, such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 A.M., London time, two Euro-Currency
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars or the relevant Alternative Currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
 



 
-6-

--------------------------------------------------------------------------------

 





(b)           for any Interest Period with respect to a Euro-Currency Loan
denominated in Canadian dollars, the rate per annum equal to the Canadian Dealer
Offered Rate (“CDOR”), or any comparable or successor rate which rate is
approved by the Administrative Agent (after consultation with the Borrower), as
published on the applicable Bloomberg screen page (or, if such rate is
unavailable, such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 10:00 a.m., Toronto, Ontario time, on the first day of such
Interest Period (or such other day as would be generally treated as the rate
fixing day for such Interest Period by market practice in such interbank market,
as reasonably determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period); and
 
(c)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 A.M., London
time, determined two Euro-Currency Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day.
 
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent after consultation
with the Borrower; provided, further that if the Euro-Currency Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Loan, in which case such day
shall only be a Euro-Currency Business Day if in addition such day is a day on
which (i) in the case of an Alternative Currency Loan to be made in Euros, the
Trans-European Automated Real-Time Gross Settlement Express Transfer system is
open for business and (ii) in the case of an Alternative Currency Loan to be in
a currency other than Euros, commercial banks are open for business (including
dealings in deposits in such Alternative Currency) in London and the principal
financial center in the country which issues the currency in which such
Alternative Currency Loan is to be made.
 
“Euro-Currency Loan” means either a Euro-Dollar Loan or an Alternative Currency
Loan.
 
“Euro-Currency Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
 
“Euro-Currency Rate” has the meaning set forth in Section 2.07(c).
 
“Euro-Currency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to the United
States residents).
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 



 
-7-

--------------------------------------------------------------------------------

 





“Euro-Dollar Loan” means a Syndicated Loan denominated in Dollars which bears
interest at a Euro-Currency Rate pursuant to the applicable Notice of Committed
Borrowing or Notice of Interest Rate Election.
 
 “Event of Default” has the meaning set forth in Article 6.
 
“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the applicable Issuing Lender gives notice to the beneficiary
thereof stating that such Letter of Credit will not be extended.
 
“Existing Credit Agreement” means the Credit Agreement dated as of July 26, 2011
among the Company, the banks parties thereto and Bank of America, as
administrative agent, as amended prior to the Effective Date.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Bank of America on such day on such
transactions as determined by the Administrative Agent; provided, further that
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
 
“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the rate applicable to Base Rate
Loans) or any combination of the foregoing.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Percentage of the total
Letter of Credit Liabilities outstanding in respect of Letters of Credit issued
by such Issuing Lender other than Letter of Credit Liabilities as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Percentage of the
total Swingline Loans outstanding other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Fronting Limit” means, with respect to (i) Bank of America, as Issuing Lender,
$125,000,000, (ii) Citibank, N.A., as Issuing Lender, $125,000,000, (iii)
Deutsche Bank AG New York Branch, as Issuing Lender, $125,000,000, (iv) HSBC
Bank USA, N.A., as Issuing Lender, $125,000,000 and (v) with respect to any
other Issuing Lenders, such amount as mutually agreed between such Issuing
Lender and the Company, in each case as such amount may be modified from time to
time by mutual agreement of the Company and such Issuing Lender.
 



 
-8-

--------------------------------------------------------------------------------

 





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Group” means at any time a group of Loans consisting of (i) all Loans to the
same Borrower which are Base Rate Loans at such time and (ii) all Euro-Currency
Loans to the same Borrower denominated in the same currency and having the same
Interest Period at such time; provided that, if a Committed Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been if it had not been so converted or made.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person, and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person:
 
               (i)to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise); or
 
               (ii)entered into for the purpose of ensuring in any legally
enforceable manner the obligee of such Debt of the payment thereof or to protect
such obligee in any legally enforceable manner against loss in respect thereof
(in whole or in part);
 
provided that the term Guarantee shall not include:
 
(a)           endorsements for collection or deposit in the ordinary course of
business;
 
(b)           obligations that are not required in accordance with generally
accepted accounting principles to be included in the financial statements of
such Person or the footnotes thereto;
 
(c)           “unconditional purchase obligations” (including take-or-pay
contracts) as defined in and as required to be disclosed pursuant to Statement
of Financial Accounting Standards No. 47 and the related interpretations, as the
same may be amended from time to time, but only to the extent the aggregate
present value amount of all such obligations of the Company and its Consolidated
Subsidiaries (other than amounts reflected on the balance sheet of the Company
and its Consolidated Subsidiaries) is equal to or less than 5% of the net sales
of the Company and its Consolidated Subsidiaries as set forth in the Company’s
consolidated statement of income, determined as of the end of the preceding
quarter for the twelve months then ending; and
 
(d)           any obligations required to be disclosed pursuant to the Statement
of Financial Accounting Standards No. 105, Disclosure of Information about
Financial Instruments with Off-Balance-Sheet Risk and Financial Instruments with
Concentrations of Credit Risk, issued March 1990, the Statement of Financial
Accounting Standards No. 107, Disclosure about Fair Value of Financial
Instruments, issued December 1991, and the Statement of Financial Accounting
Standards No. 119, Disclosure about Derivative Financial Instruments and Fair
Value of Financial Instruments, issued October 1994, and their related
interpretations, as the same may be amended from time to time (except to the
extent any such obligation is required to be reflected on the balance sheet of
the Company and its Consolidated Subsidiaries).
 



 
-9-

--------------------------------------------------------------------------------

 





The term “Guarantee” used as a verb has a corresponding meaning.
 
“Increase Date” has the meaning set forth in Section 5.05.
 
“Interest Period” means:
 
(1)           with respect to each Euro-Currency Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing or on the
date specified in the applicable Notice of Interest Rate Election and ending
one, two, three or six months thereafter, as the Borrower may elect in the
applicable notice, or, if each Lender agrees, twelve months thereafter; provided
that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
 
(b)           any Interest Period which begins on the last Euro-Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Currency Business Day
of the calendar month which is a number of months after the month in which such
Interest Period begins equal to the length of such Interest Period; and
 
(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;
 
(2)           with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as the Borrower may
elect in accordance with Section 2.03; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall, subject to clause (c) below, be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;
 
(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
the calendar month which is a number of months after the month in which such
Interest Period begins equal to the length of such Interest Period; and
 
(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date; and
 
(3)           with respect to each Competitive Bid Absolute Rate Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the Borrower may elect in accordance with Section 2.03; provided that:
 



 
-10-

--------------------------------------------------------------------------------

 





(a)           any Interest Period (other than an Interest Period determined
pursuant to clause (b) below)  which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and
 
(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.
 
Notwithstanding the foregoing, all Interest Periods at any one time outstanding
hereunder shall end on not more than 18 different dates, and the duration of any
Interest Period which would otherwise exceed such limitation shall be adjusted
so as to coincide with the remaining term of such other then current Interest
Period as the Company and the Administrative Agent may agree.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Investment Grade Status” exists as to any Person at any date if all senior
long-term unsecured debt securities of such Person outstanding at such date
which had been rated by S&P or Moody’s are rated BBB- or higher by S&P or Baa3
or higher by Moody’s, as the case may be, or if such Person does not have a
rating of its long-term unsecured debt securities, then if the corporate credit
rating of such Person, if any exists, from S&P is BBB- or higher or the
corporate family rating of such Person, if any exists, from Moody’s is Baa3 or
higher.
 
“Invitation for Competitive Bid Quotes” has the meaning set forth in Section
2.03(c).
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Lender” means Bank of America, Citibank, N.A., Deutsche Bank AG New
York Branch and HSBC Bank USA, National Association and any other Lender that
may agree to issue letters of credit hereunder pursuant to an instrument in form
satisfactory to the Company, such Lender and the Administrative Agent, in each
case in its capacity as issuer of a Letter of Credit hereunder.  An Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Lender reasonably acceptable to the
Company, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Lender” means each bank listed on the signature pages hereof, each Additional
Lender or Assignee which becomes a Lender pursuant to Section 2.21 or Section
11.06(c), and their respective successors, in each case for so long as such
Person shall be a party to this Agreement.
 
“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender in accordance with Section 2.16.
 
“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Percentage of the sum of (x) the amounts then owing by the Borrower in
respect of amounts drawn under Letters of Credit and (y) the aggregate amount
then available for drawing under all Letters of Credit.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
 



 
-11-

--------------------------------------------------------------------------------

 





“Leverage Ratio” means, at any time, the ratio of (x) Consolidated Total Debt to
(y) the sum of Consolidated Total Debt plus Consolidated Book Net Worth at such
time.
 
“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the Euro-Currency Base Rate pursuant to Section
2.03.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.
 
“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or both, as the context may require.
 
“Loan Documents” means this Agreement and the Notes.
 
“Margin Stock” means “margin stock” as defined in Regulation U.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, which could reasonably be expected to
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement or any Note or (ii) the rights and remedies of
the Lenders under the Loan Documents.
 
“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more Material Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $200,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.
 
“Material Subsidiary” means (i) any one or more Subsidiaries having combined Net
Tangible Assets representing more than 10% of Consolidated Net Tangible Assets
and (ii) solely for purposes of paragraphs (h) and (i) of Section 6.01, any
Eligible Subsidiary not covered by clause (i) to which any Loan is outstanding
or for whose account any Letter of Credit Liabilities are outstanding.
 
“Maximum Leverage Ratio” has the meaning set forth in Section 5.05.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.
 
“Net Tangible Assets” means, as to any Person, its gross assets, net of
depreciation and other proper reserves, less its goodwill and other intangible
assets.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
 



 
-12-

--------------------------------------------------------------------------------

 





“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.
 
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).
 
“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.03(f).
 
“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.
 
“Notice of Issuance” has the meaning set forth in Section 2.16(e).
 
“Obligor” means the Company or any Eligible Subsidiary.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Other Taxes” has the meaning set forth in Section 8.04(a).
 
“Outstanding Committed Amount” means, as to any Lender at any time, the sum of
(i) the aggregate Dollar Amount of Syndicated Loans made by it which are
outstanding at such time, plus (ii) its Percentage of the aggregate Dollar
Amount of the Letter of Credit Liabilities at such time, plus (iii) its
Percentage of the aggregate Dollar Amount of Unrefunded Swingline Loans at such
time.
 
“Parent” means, with respect to any Lender, any Person controlling such Lender.
 
“Participant” has the meaning set forth in Section 11.06(b).
 
“Patriot Act” has the meaning set forth in Section 3.04(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate of all of
the Commitments at such time, as such percentage may be adjusted pursuant to
Section 2.19.  At any time after the Commitments shall have terminated, the term
“Percentage” shall refer to a Lender’s Percentage immediately before such
termination, adjusted to reflect any subsequent assignments pursuant to Section
11.06.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 



 
-13-

--------------------------------------------------------------------------------

 





“Protesting Lender” has the meaning set forth in Section 2.23.
 
“Quarterly Date” means each March 31, June 30, September 30 and December 31;
provided, that if any such date falls on a day that is not a Domestic Business
Day, the Quarterly Date shall be the next succeeding Domestic Business Day.
 
“Register” has the meaning set forth in Section 2.05(a).
 
“Regulation D” and “Regulation U” means Regulation D and Regulation U,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
 
“Reimbursement Obligation” has the meaning set forth in Section 2.16(h).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Required Lenders” means at any time Lenders with more than 50% of the aggregate
amount of the Credit Exposures at such time; provided, however, that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time any of the foregoing amounts
attributable to it.
 
“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, vice president of finance, treasurer,
controller or general counsel of such Person.
 
“Restricted Subsidiary” means:
 
               (i)any Domestic Consolidated Subsidiary of the Company; and
 
               (ii)Praxair Canada Inc.
 
“Revaluation Date” means (a) with respect to any Alternative Currency Loan, each
of the following:  (i) each date of a Borrowing of a Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Loan denominated in
an Alternative Currency pursuant to Section 2.10, and (iii) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall reasonably require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following:  (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount), and
(iii) such additional dates as the Administrative Agent or the applicable
Issuing Lender shall reasonably determine or the Required Lenders shall
reasonably require.  Notwithstanding the foregoing, the Revaluation Date shall
occur at least quarterly upon the request of the Administrative Agent.
 
“Revolving Credit Period” means the period from and including the Effective Date
to and including the Termination Date.
 
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty's Treasury or other relevant sanctions
authority.
 



 
-14-

--------------------------------------------------------------------------------

 





“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Lender  may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the Issuing Lender  may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
 
“Subsidiary” with respect to any Person means any corporation or other entity of
which such Person directly or indirectly owns a majority of the securities or
other ownership interests having ordinary voting power to elect the board of
directors or other persons performing similar functions.  Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.
 
“Swingline Lender” means Bank of America.
 
“Swingline Loan” means a loan made by a Swingline Lender pursuant to Section
2.01(b).
 
“Swingline Takeout Loan” means a Base Rate Loan made pursuant to Section 2.18.
 
“Swiss Francs” means the lawful currency of Switzerland.
 
“Syndicated Loan” means a Loan made by a Lender pursuant to Section 2.01(a);
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Syndicated
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.
 
“Taxes” has the meaning set forth in Section 8.04(a).
 
“Termination Date” means, with respect to any Lender, (i) December 19, 2019, or
(ii) such later day to which the Termination Date may be extended with respect
to such Lender pursuant to Section 2.01(c); provided, that in the case of clause
(i) and (ii), if such day is not a Euro-Currency Business Day, then the
Termination Date shall be the next succeeding Euro-Currency Business Day unless
such Euro-Currency Business Day falls in another calendar month, in which case
the Termination Date shall be the next preceding Euro-Currency Business Day.
 
“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 



 
-15-

--------------------------------------------------------------------------------

 





“Unrefunded Swingline Loans” has the meaning set forth in Section 2.18(b).
 
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time owned by the Company or one or more other
Wholly-Owned Consolidated Subsidiaries.
 
Section 1.02. Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with U.S. generally
accepted accounting principles as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Company notifies the Administrative Agent that
the Company wishes to amend any covenant in Article 5 to eliminate the effect of
any change in U.S. generally accepted accounting principles on the operation of
such covenant (or if the Administrative Agent notifies the Company that the
Required Lenders wish to amend Article 5 for such purpose), then the Company’s
compliance with such covenant shall be determined on the basis of U.S. generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Lenders.  Notwithstanding any other provision contained
herein, any lease that is treated as an operating lease for purposes of U.S.
generally accepted accounting principles as of the date hereof shall continue to
be treated as an operating lease (and any future lease, if it were in effect on
the date hereof, that would be treated as an operating lease for purposes of
U.S. generally accepted accounting principles as of the date hereof shall be
treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in U.S. generally accepted accounting principles
after the date hereof.
 
Section 1.03. Types of Borrowings.  The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 in the same currency on the same date, all of which Loans are of the
same type (subject to Article 8) and, except in the case of Base Rate Loans,
have the same initial Interest Period.  Borrowings are classified for purposes
of this Agreement either by method of determining interest on the Loans
comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Currency
Borrowing or a Competitive Bid Borrowing (excluding any such Borrowing
consisting of Swingline Loans or Competitive Bid LIBOR Loans bearing interest at
the rate applicable to Base Rate Loans), and a “Euro-Currency Borrowing” is a
Borrowing comprised of Euro-Dollar Loans) or by reference to the provisions of
Article 2 under which participation therein is determined (i.e., a “Syndicated
Borrowing” is a Borrowing under Section 2.01(a) in which all Lenders participate
in proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the participating Lenders are determined
on the basis of their bids in accordance therewith).
 
ARTICLE 2
The Credits


Section 2.01. Commitments to Lend.
 
(a) Syndicated Loans.  During the Revolving Credit Period each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make Loans
denominated in Dollars or in an Alternative Currency to any Borrower from time
to time in amounts such that (i) such Lender’s Outstanding Committed Amount
shall not exceed its Commitment and (ii) the Total Outstanding Amount shall not
 



 
-16-

--------------------------------------------------------------------------------

 





exceed the aggregate amount of the Commitments.  Each Borrowing under this
subsection (other than a Swingline Takeout Borrowing) shall be in a minimum
aggregate Dollar Amount of $5,000,000 and, in the case of a Dollar-Denominated
Borrowing, a multiple of $1,000,000 (except that any such Borrowing may be in
the aggregate amount available to the Borrowers in accordance with Section 3.03
and any such Borrowing pursuant to Section 2.16(a) or Section 2.18(a) may be in
the amount specified therein) and shall be made from the several Lenders ratably
in proportion to their respective Commitments. Within the foregoing limits, the
Borrower may borrow under this Section, repay or prepay Loans and reborrow at
any time during the Revolving Credit Period under this Section.  Each Lender
may, at its option, make any Loan available to any Foreign Eligible Subsidiary
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Loan; provided that (i) such designation and Loan does not, in and of
itself, subject the Borrowers to greater costs pursuant to Article 8 than would
have been payable if  such Lender made such Loan directly and (ii) any exercise
of such option shall not affect the obligation of such Foreign Eligible
Subsidiary to repay such Loan in accordance with the terms of this Agreement.
 
(b) Swingline Loans.  From time to time prior to the Termination Date, the
Swingline Lender agrees, on the terms and conditions set forth in this
Agreement, to make loans to the Company in Dollars pursuant to this subsection
from time to time in amounts such that (i) its Outstanding Committed Amount
shall not exceed the amount of its Commitment and (ii) the aggregate principal
amount of Swingline Loans at any time outstanding shall not exceed
$75,000,000.  Within the foregoing limits, the Company may borrow under this
subsection, repay or prepay Loans and reborrow at any time during the Revolving
Credit Period under this subsection.  Each Borrowing under this subsection
2.01(b) shall be in an aggregate principal amount of $100,000 or any larger
multiple of $100,000 (except that any such Borrowing may be in the aggregate
amount available in accordance with Section 3.03).
 
(c) The Termination Date may be extended on up to two occasions, but not more
than once per calendar year, in the manner set forth in this subsection (c) for
a period of one year from the Termination Date then in effect.  If the Company
wishes to request an extension of the Termination Date, the Company shall give
written notice to that effect to the Administrative Agent no later than one year
prior to the Termination Date then in effect, whereupon the Administrative Agent
shall promptly notify each of the Lenders of such request.  Each Lender will use
its best efforts to respond to such request, whether affirmatively or
negatively, as it may elect in its sole and absolute discretion, within 30 days
of such notice to the Administrative Agent.  Any Lender not responding to such
request within such time period shall be deemed to have responded negatively to
such request.  The Company may request the Lenders that do not elect to extend
the Termination Date to assign their Commitments in their entirety to one or
more Assignees pursuant to Section 11.06 which Assignees will agree to extend
the Termination Date.  If Lenders with more than 51% of Credit Exposures at such
time (including such Assignees and excluding their respective transferor
Lenders) respond affirmatively, then, subject to receipt by the Administrative
Agent of counterparts of an Extension Agreement in substantially the form of
Exhibit I hereto duly completed and signed by all of the parties thereto, the
Termination Date shall be extended to the first anniversary of the Termination
Date then in effect.
 
(d) If any Lender rejects, or is deemed to have rejected the Company’s request
to extend the Termination Date, then (i) this Agreement shall terminate on the
Termination Date then in effect with respect to such Lender and (ii) the Company
shall pay to such Lender on such Termination Date any amounts due and payable to
such Lender on such date.  On the date of termination of such non-extending
Lender’s Commitment, the extending Lenders’ Percentages of Letter of Credit
Liabilities and participation obligations in Swingline Loans shall be
redetermined without including the Commitment of such non-extending Lender;
provided, that, after giving effect thereto, the Outstanding Committed Amount of
each extending Lender shall not exceed its Commitment.  The Company shall, if
and to the extent necessary to permit such reallocation of participations in
accordance with the proviso in the preceding sentence, either (x) prepay (or
cause another Borrower to prepay) Loans (subject, in the case of any Fixed Rate
Loan, to Sections 2.12 and 2.14) or (y) Cash Collateralize Letter of Credit
Liabilities and Swingline Loans, and such termination and reallocation of
participations in Letters of Credit and Swingline Loans shall be conditioned
upon its having done so.
 
Section 2.02. Making of Committed Borrowings. The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) (i) not later
than 12:00 Noon (New York City time) on (x) the date of each Base Rate
Borrowing, (y) the third Euro-Dollar Business Day before each Euro-Dollar
Borrowing, and (z) the fourth Euro-Currency Business Day before each Alternative
Currency Borrowing and (ii) not later than 2:00 P.M. (New York City time) on the
date of each Swingline Loan, specifying:
 
(a)           the date of such Borrowing, which shall be a Domestic Business Day
in the case of a Domestic Borrowing or a Swingline Loan and a Euro-Currency
Business Day in the case of a Euro-Currency Borrowing;
 
(b)           the currency and the aggregate amount (in such currency) of such
Borrowing;
 
(c)           whether the Loans comprising such Borrowing are to be Swingline
Loans;
 
(d)           in the case of a Syndicated Borrowing in Dollars, whether the
Loans comprising such Borrowing are to bear interest initially at the rate
applicable to Base Rate Loans or a Euro-Currency Rate; and
 
(e)           in the case of a Fixed Rate Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
 
Section 2.03. Competitive Bid Borrowings.
 
(a) The Competitive Bid Option.  In addition to Committed Borrowings pursuant to
Section 2.01, the Borrower may, as set forth in this Section, request the
Lenders to make offers to make Competitive Bid Loans in Dollars or in Canadian
Dollars to the Borrower from time to time during the Revolving Credit Period.
The Lenders may, but shall have no obligation to, make such offers and the
Borrower may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section.
 
(b) Competitive Bid Quote Request.  When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent a request (a “Competitive Bid Quote Request”) substantially
in the form of Exhibit B hereto so as to be received not later than (x) 11:00
A.M. (New York City time) on the fourth Euro-Dollar Business Day before the date
of Borrowing proposed therein, in the case of a LIBOR Auction or (y) 9:00 A.M.
(New York City time) on the Domestic Business Day which is the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective) specifying:
 
(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction;
 
(ii) the currency and aggregate Dollar Amount of such Borrowing, which shall be
not less than $5,000,000 and, in the case of Dollar-Denominated Loans, a
multiple of $1,000,000;
 



 
-17-

--------------------------------------------------------------------------------

 





(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period; and
 
(iv) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.
 
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.
 
(c) Invitation for Competitive Bid Quotes.  Promptly after receiving a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders an invitation (an “Invitation for Competitive Bid Quotes”) substantially
in the form of Exhibit C hereto, which shall constitute an invitation by the
Borrower to each Lender to submit Competitive Bid Quotes offering to make the
Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section.
 
(d) Submission and Contents of Competitive Bid Quotes.  (i)  Each Lender may
submit a quote (a “Competitive Bid Quote”) containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes.  Each Competitive Bid Quote must comply with the requirements of this
subsection 2.03(d) and must be submitted to the Administrative Agent by
facsimile or other electronic transmission at its address referred to in Section
11.01 not later than 11:00 A.M. (New York City time) on (x) the third
Euro-Dollar Business Day before the proposed date of Borrowing, in the case of a
LIBOR Auction or (y) the proposed date of Borrowing, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Competitive Bid Quotes submitted by the Administrative
Agent (or any Affiliate of the Administrative Agent) in the capacity of a Lender
may be submitted, and may only be submitted, if the Administrative Agent or such
Affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour before the deadline for the other Lenders,
in the case of a LIBOR Auction or (y) 15 minutes before the deadline for the
other Lenders, in the case of an Absolute Rate Auction. Subject to Articles 3
and 8, any Competitive Bid Quote so made shall not be revocable except with the
written consent of the Administrative Agent given on the instructions of the
Borrower.
 
               (ii)Each Competitive Bid Quote shall be substantially in the form
of Exhibit D hereto and shall in any case specify:
 
(A)           the proposed date of Borrowing;
 
(B)           the principal amount of the Competitive Bid Loan for which each
such offer is being made, which principal amount (w) may be greater than or less
than the Commitment of the quoting Lender, (x) must be a Dollar Amount of at
least $5,000,000 and, in the case of a Dollar-Denominated Loan, a multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted;
 
(C)           in the case of a LIBOR Auction, the margin above or below the
applicable Euro-Currency Base Rate (the “Competitive Bid Margin”) offered for
each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/10,000th of 1%) to be added to or subtracted from such base rate;
 



 
-18-

--------------------------------------------------------------------------------

 





(D)           in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan; and
 
(E)           the identity of the quoting Lender.
 
A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.
 
               (iii)Any Competitive Bid Quote shall be disregarded if it:
 
(A)           is not substantially in conformity with Exhibit D hereto or does
not specify all of the information required by subsection (d)(ii) above;
 
(B)           contains qualifying, conditional or similar language;
 
(C)           proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or
 
(D)           arrives after the time set forth in subsection (d)(i).
 
(e) Notice to Borrower.  The Administrative Agent shall promptly notify the
Borrower of the terms of (i) any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) and (ii) any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request. Any such subsequent Competitive Bid Quote shall be disregarded by
the Administrative Agent unless such subsequent Competitive Bid Quote is
submitted solely to correct a manifest error in such former Competitive Bid
Quote. The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request, (B) the respective principal amounts and Competitive Bid Margins or
Competitive Bid Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Competitive Bid
Loans for which offers in any single Competitive Bid Quote may be accepted.
 
(f) Acceptance and Notice by Borrower.  Not later than 12:00 Noon (New York City
time) on (x) the third Euro-Dollar Business Day before the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Lenders not later than the date of the Competitive
Bid Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of the offers so notified to it
pursuant to subsection (e). In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”) shall specify the aggregate principal amount of
offers for each Interest Period that are accepted. The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:
 
(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
 
(ii) the Dollar Amount of each Competitive Bid Borrowing must be at least
$5,000,000 and, in the case of Dollar-Denominated Loans, a multiple of
$1,000,000;
 



 
-19-

--------------------------------------------------------------------------------

 





(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and
 
(iv) the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
 
(g) Allocation by Administrative Agent.  If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in multiples of $1,000,000 or Can $1,000,000, as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Competitive Bid Loans shall be conclusive in the absence of
manifest error.
 
Section 2.04. Notice to Lenders; Funding of Loans.
 
(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly (but in any event on the same day such Notice of Borrowing is received
by the Administrative Agent) notify each Lender participating therein of the
contents thereof and of such Lender’s ratable share of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.
 
(b) On the date of each Borrowing, each Lender participating therein shall make
available its ratable share of such Borrowing:
 
(A)           if such Borrowing is to be made in Dollars, not later than 1:30
P.M. (New York City time), in funds immediately available in New York City, to
the Administrative Agent at its office specified in or pursuant to Section
11.01; or
 
(B)           if such Borrowing is to be made in an Alternative Currency, in
such Alternative Currency (in funds immediately available to the Administrative
Agent or such funds as may then be customary for the settlement of international
transactions in such Alternative Currency) to the account of the Administrative
Agent at such time and place as shall have been notified by the Administrative
Agent to the Borrower and the Lenders.
 
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, (i) if such Borrowing is to be
made in Dollars, the Administrative Agent shall make such aggregate funds
available to the Borrower by depositing the proceeds thereof, in like funds as
received by the Administrative Agent, in the account of the Borrower with the
Administrative Agent as promptly as practicable, but in no event later than 2:00
P.M. (New York City time) on the date of such Borrowing and (ii) if such
Borrowing is to be made in an Alternative Currency, the Administrative Agent
will make the funds so received from the Lenders available to the Borrower at
the aforesaid address.
 
(c) Unless the Administrative Agent shall have received notice from a Lender
prior to 1:30 P.M. (New York City time) on the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section 2.04 and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If and to the extent that such Lender shall
not have so made such share available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such
 



 
-20-

--------------------------------------------------------------------------------

 





corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate (if such Borrowing
is in Dollars) or the applicable Euro-Currency Base Rate (if such Borrowing is
in an Alternative Currency).  If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Loan included in such Borrowing for purposes of this
Agreement.  Nothing contained in this subsection (c) shall relieve any Lender
which has failed to make available its share of any Borrowing hereunder from its
obligation to do so in accordance with the terms hereof.
 
(d) The failure of any Lender to make available to the Administrative Agent its
share of any Borrowing on the date of such Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make available to the
Administrative Agent its share of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make available the share of
any Borrowing to be made available by such other Lender on such date of
Borrowing.
 
Section 2.05. Registry; Notes.
 
(a) The Administrative Agent shall maintain a register (the “Register”) on which
it will record the Commitment of each Lender, each Loan made by such Lender and
each repayment of any Loan made by such Lender.  Any such recordation by the
Administrative Agent on the Register shall be presumptively correct, absent
manifest error.
 
(b) Each Borrower hereby agrees that, promptly upon the request of any Lender at
any time, such Borrower shall deliver to such Lender a single Note, in
substantially the form of Exhibit A hereto, duly executed by such Borrower and
payable to the order of such Lender and representing the obligation of such
Borrower to pay the unpaid principal amount of all Loans made to such Borrower
by such Lender, with interest as provided herein on the unpaid principal amount
from time to time outstanding.
 
(c) Each Lender shall record the date, amount and maturity of each Loan made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and each Lender receiving a Note pursuant to this Section,
if such Lender so elects in connection with any transfer or enforcement of any
Note, may endorse on the schedule forming a part thereof appropriate notations
to evidence the foregoing information with respect to each such Loan then
outstanding; provided that neither the failure of such Lender to make any such
recordation or endorsement nor any error therein shall affect the obligations of
any Borrower hereunder or under the Notes.  Such Lender is hereby irrevocably
authorized by each Borrower so to endorse any Note and to attach to and make a
part of any Note a continuation of any such schedule as and when required.
 
Section 2.06. Maturity of Loans.
 
(a) Each Committed Loan shall mature, and the principal amount thereof shall be
due and payable, together with accrued interest thereon on the Termination Date.
 
(b) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable (together with
interest accrued thereon) on the last day of the Interest Period applicable to
such Borrowing.
 
Section 2.07. Interest Rates.
 
(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made to but excluding the date
it becomes due, at a rate per annum
 



 
-21-

--------------------------------------------------------------------------------

 





equal to the sum of the Base Rate for such day plus the applicable Base Rate
Margin.  Such interest shall be payable to but excluding the date of actual
payment in arrears on each Quarterly Date and, with respect to the principal
amount of any Base Rate Loan converted to a Euro-Dollar Loan, on each date a
Base Rate Loan is so converted.  Any overdue principal of or overdue interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 1% plus the rate applicable to Base
Rate Loans for such day.
 
(b) [Reserved]
 
(c) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum (the “Euro-Currency Rate”) equal to the sum of (i) the
Euro-Currency Margin for such day plus (ii) the Euro-Currency Base Rate
applicable to such Interest Period.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof.
 
(d) Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) in case of any Euro-Dollar Loan, the sum of 1% plus the rate applicable
to Base Rate Loans for such date and (y) in case of any Alternative Currency
Loan (i) from and including the date the payment thereof was due to but
excluding the last day of the Interest Period then in effect, the sum of 1% plus
the Euro-Currency Margin for such day plus the Euro-Currency Base Rate
applicable to such Loan at the date such payment was due and (ii) thereafter,
the sum of 1% plus the Euro-Currency Margin for such day plus the quotient
obtained (rounded upward, if necessary, to the next higher 1/100 of 1%) by
dividing (A) the Euro-Currency Base Rate on such day for deposits in Dollars in
an amount approximately equal to such overdue payment and having an Interest
Period of one month- by (B) 1.00 minus the Euro-Currency Reserve Percentage.
 
(e) Each Swingline Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the rate applicable to Base Rate Loans for such
day.  Interest on each Swingline Loan shall be payable in arrears on each
Quarterly Date.  Any overdue principal of or interest on any Swingline Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 1% plus the rate applicable to Base Rate Loans for
such day.
 
(f) Subject to Section 8.01, the unpaid principal amount of each Competitive Bid
LIBOR Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the Euro-Currency Base Rate for such Interest Period (determined in accordance
with Section 2.07(c) as if the related Competitive Bid LIBOR Borrowing were a
Euro-Currency Borrowing) plus (or minus) the Competitive Bid Margin quoted by
the Lender making such Loan.  The unpaid principal amount of each Competitive
Bid Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Competitive Bid Absolute Rate quoted by the Lender making such
Loan.  Such interest shall be payable for each Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof.  Any overdue principal of or
interest on any Competitive Bid Loan shall bear interest, payable on demand, for
each day until paid at the applicable rate per annum determined in accordance
with Section 2.07(d) as if such Competitive Bid Loan were a Committed Loan
denominated in the same currency.
 
(g) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.
 



 
-22-

--------------------------------------------------------------------------------

 





Section 2.08. Fees.
 
(a) Subject to the next sentence, the Company shall pay to the Administrative
Agent for the ratable account of the Lenders, a commitment fee in Dollars at the
Commitment Fee Rate (determined daily in accordance with the Pricing Schedule)
on the daily aggregate unused amount of the Commitments; provided that
Competitive Bid Loans and Swingline Loans shall not be deemed usage of the
Commitments for the purpose of calculating commitment fees.  Such commitment fee
shall accrue from and including the Effective Date to but excluding the date
that the Credit Exposures are reduced to zero; provided, however, that no
commitment fee shall accrue on the unused amount of the Commitment of a
Defaulting Lender, for so long as such Lender shall be a Defaulting Lender.
 
(b) The Company shall pay to the Administrative Agent (i) for the ratable
account of the Lenders, a letter of credit fee in Dollars accruing daily on the
Dollar Amount of the aggregate amount available for drawing under all
outstanding Letters of Credit at the Letter of Credit Fee Rate (determined daily
in accordance with the Pricing Schedule); provided, that any Letter of Credit
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lenders pursuant to Section 2.16 shall be
payable, to the maximum extent permitted by applicable law, to the other Lenders
in accordance with the upward adjustments in their respective Percentages
allocable to such Letter of Credit pursuant to Section 2.19(a)(iv), with the
balance of such fee, if any, payable to the applicable Issuing Lender for its
own account; and (ii) for the account of each Issuing Lender a letter of credit
fronting fee accruing daily on the aggregate Dollar Amount of all Letters of
Credit issued by such Issuing Lender at a rate per annum mutually agreed from
time to time by the Company and such Issuing Lender, but in any event not to
exceed 0.125% per annum unless otherwise agreed by the Borrower in its sole
discretion.
 
(c) Accrued fees under this Section shall be payable quarterly in arrears on
each Quarterly Date and on the date of termination of the Commitments in their
entirety (and, if later, the date the Credit Exposures are reduced to zero).
 
Section 2.09. Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letter of Credit Liabilities are outstanding at such time
or (ii) ratably and permanently reduce from time to time by an aggregate amount
of at least $25,000,000 or a larger multiple of $5,000,000, the aggregate amount
of the Commitments in excess of the Total Outstanding Amount.  Each such notice
shall be irrevocable; provided that a notice of prepayment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of any
such other credit facilities or the closing of any such securities offering, or
the occurrence of any other event specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
 
Section 2.10. Method of Electing Interest Rates.
 
(a) The Loans included in each Syndicated Borrowing of Dollar-Denominated Loans
shall bear interest initially at the type of rate specified by the Borrower in
the applicable Notice of Committed Borrowing. Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Group of Loans (subject in each case to the provisions of Article 8 and the last
sentence of this subsection (a)), as follows:
 



 
-23-

--------------------------------------------------------------------------------

 





(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and
 
(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.14 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.
 
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective (unless the relevant
Loans are to be converted to Base Rate Loans, in which case such notice shall be
delivered to the Administrative Agent not later than 11:00 A.M. (New York City
time) on the second Domestic Business Day before such conversion is to be
effective).  A Notice of Interest Rate Election may, if it so specifies, apply
to only a portion of the aggregate principal amount of the relevant Group of
Loans, provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are each
$5,000,000 or any larger multiple of $1,000,000 (unless such portion is
comprised of Base Rate Loans).
 
(b) Each Notice of Interest Rate Election shall specify:
 
(i) the Group of Loans (or portion thereof) to which such notice applies;
 
(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
2.10(a) above;
 
(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Fixed Rate Loans, the duration
of the next succeeding Interest Period applicable thereto; and
 
(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”.
 
(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection 2.10(a) above, the Administrative Agent shall promptly
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Group of Fixed Rate
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
continued on the last day of such Interest Period for an additional Interest
Period of 30 days or one month, as the case may be (subject to the provisions of
the definition of Interest Period).
 
(d) An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
Borrowing subject to the provisions of Section 3.03.
 



 
-24-

--------------------------------------------------------------------------------

 





(e) The initial Interest Period for each Syndicated Borrowing of Alternative
Currency Loans shall be specified by the Borrower in the applicable Notice of
Committed Borrowing.  The Borrower may specify the duration of each subsequent
Interest Period applicable to such Group of Loans by delivering to
the  Administrative Agent not later than 11:00 A.M. (New York City time) on the
fourth Euro-Currency Business Day before the end of the immediately preceding
Interest Period a notice specifying the Group of Loans to which such notice
applies and the duration of such subsequent Interest Period (which shall comply
with the provisions of the definition of Interest Period).  Such notice may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000.  If no such notice is timely received by
the Administrative Agent before the end of any applicable Interest Period, the
Borrower shall be deemed to have elected that the subsequent Interest Period for
such Group of Loans shall have a duration of one month (subject to the
provisions of the definition of Interest Period).
 
Section 2.11. Scheduled Termination of Commitments.  The Commitments shall
terminate on the Termination Date, and any Loans then outstanding (together with
accrued interest thereon) shall be due and payable on such date.
 
Section 2.12. Optional Prepayments.
 
(a) Subject in the case of any Fixed Rate Loan to Section 2.14, the Borrower
may, upon at least one Domestic Business Day’s notice to the Administrative
Agent, prepay any Group of Base Rate Loans, any Swingline Loans or any
Competitive Bid Borrowing bearing interest at the rate applicable to Base Rate
Loans pursuant to Section 8.01, upon at least three Euro-Dollar Business Day’s
notice to the Administrative Agent, prepay any Group of Euro-Dollar Loans or
upon at least four Euro-Currency Business Days’ notice to the Administrative
Agent, prepay any Group of Euro-Currency Loans, in each case in whole at any
time, or from time to time in part in Dollar Amounts aggregating not less than
$5,000,000 ($100,000 in the case of a Swingline Loan), by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment. Each such optional prepayment shall be applied to prepay ratably the
Loans of the several Lenders included in such Borrowing.  Each such notice shall
be irrevocable; provided that a notice of prepayment delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of any such
other credit facilities or the closing of any such securities offering, or the
occurrence of any other event specified therein, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
 
(b) Except as provided in subsection 2.12(a) above, the Borrower may not prepay
all or any portion of the principal amount of any Competitive Bid Loan prior to
the maturity thereof without the consent of the Lender of such Competitive Bid
Loan.
 
(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment.
 
Section 2.13. General Provisions as to Payments.
 
(a) The Borrowers shall make each payment of principal of, and interest on, the
Dollar-Denominated Loans, of Letter of Credit Liabilities denominated in Dollars
and of fees hereunder, not later than 12:00 Noon (New York City time) on the
date when due, in Dollars in funds immediately available in New York City, to
the Administrative Agent at its address referred to in Section 11.01.  The
Borrowers shall make each payment of principal of, and interest on, the
Alternative Currency Loans in the relevant Alternative Currency in such funds as
may then be customary for the settlement of international
 



 
-25-

--------------------------------------------------------------------------------

 





transactions in such Alternative Currency, to such account and at such time and
at such place as shall have been agreed by the Administrative Agent and the
Company.  In any event, all payments to be made by the Borrowers hereunder shall
be made without condition or deduction for any counterclaim, defense, recoupment
or set-off.  The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.  Whenever any payment of principal of, or interest
on, the Base Rate Loans, Swingline Loans or Letter of Credit Liabilities
denominated in Dollars or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day.  Whenever any payment of principal of, or
interest on, the Euro-Currency Loans shall be due on a day which is not a
Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day.  Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day.  Whenever any
payment of Letter of Credit Liabilities denominated in an Alternative Currency
shall be due on a day which is not a Euro-Currency Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Currency Business
Day.  If the date for any payment of principal is extended by operation of law
or otherwise, interest thereon shall be payable for such extended time.
 
(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate (if such amount was distributed in Dollars)
or (ii) the rate per annum at which one-day deposits in the relevant currency
are offered by the principal London office of the Administrative Agent in the
London interbank market for such day (if such amount was distributed in an
Alternative Currency).
 
Section 2.14. Funding Losses.  If:
 
(a)           the Borrower makes any payment of principal with respect to any
Fixed Rate Loan or any Fixed Rate Loan is converted (pursuant to Article 2,
Article 6 or Article 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.07(d);
 
(b)           any lender or lenders purchase the outstanding Loans of any Lender
pursuant to Section 8.06 on any day other than the last day of an Interest
Period applicable thereto; or
 
(c)           the Borrower fails to borrow, prepay, convert or continue any
Fixed Rate Loans after notice has been given to any Lender in accordance with
Section 2.04, 2.10(c) or 2.12(c);
 
then the Borrower shall reimburse each Lender through the Administrative Agent
within 30 days after demand for any resulting loss or expense incurred by it (or
by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or conversion or failure to borrow, prepay, convert or
continue, provided that such Lender shall have delivered to the Borrower and the
Administrative Agent a certificate containing a computation in reasonable detail
as to the amount of such loss or expense, which certificate shall be conclusive
in the absence of manifest error.
 



 
-26-

--------------------------------------------------------------------------------

 





Section 2.15. Computation of Interest and Fees.
 
(a) Interest on Alternative Currency Loans denominated in British Sterling and
interest on Base Rate Loans hereunder shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and paid for the actual number of days
elapsed (including the first day but excluding the last day). All other interest
and fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day); provided that if the Administrative Agent reasonably determines that a
different basis of computation is the market convention for a particular
Alternative Currency, such different basis shall be used, so long as the Company
shall have consented thereto (such consent not to be unreasonably withheld).
 
(b) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principal of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
 
Section 2.16. Letters of Credit.
 
(a) Subject to the terms and conditions hereof, the Issuing Lender designated by
a Borrower for a specific issuance shall issue Letters of Credit hereunder
denominated in Dollars or in an Alternative Currency (as designated by the
Borrower) from time to time before the fifth Euro-Currency Business Day
preceding the Termination Date upon such Borrower’s request; provided that,
immediately after each Letter of Credit is issued (i) the Total Outstanding
Amount shall not exceed the aggregate amount of the Commitments and (ii) the
aggregate Dollar Amount of Letter of Credit Liabilities shall not exceed
$400,000,000.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
Letter of Credit so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  Upon the date of
issuance by the Issuing Lender of a Letter of Credit, the Issuing Lender shall
be deemed, without further action by any party hereto, to have sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have purchased from the Issuing Lender, a participation in such
Letter of Credit and the related Letter of Credit Liabilities in the proportion
their respective Commitments bear to the aggregate Commitments.
 
(b) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
 
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any law applicable to the Issuing Lender or any request
or  directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;
 



 
-27-

--------------------------------------------------------------------------------

 





(ii) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;
 
(iii) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $1,000,000, in the case of a
standby Letter of Credit;
 
(iv) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Company or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.19(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Liabilities as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion;
 
(v) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
 
(vi) after giving effect to the issuance of such Letter of Credit, the aggregate
face amount of outstanding Letters of Credit issued by such Issuing Lender would
exceed its Fronting Limit.
 
(c) No Issuing Lender shall amend any Letter of Credit if the Issuing Lender
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
 
(d) No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (i) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
 
(e) The Borrower shall give the Issuing Lender notice at least four
Euro-Currency Business Days prior to the requested issuance of a Letter of
Credit specifying the date such Letter of Credit is to be issued, the amount
thereof, whether it is to be issued in Dollars or an Alternative Currency, the
expiry thereof, the beneficiary thereof and the conditions to drawing thereunder
(such notice, including any such notice given in connection with the extension
of a Letter of Credit, a “Notice of Issuance”).  Upon receipt of a Notice of
Issuance, the Issuing Lender shall promptly notify the Administrative Agent, and
the Administrative Agent shall promptly notify each Lender of the contents
thereof and of the amount of such Lender’s participation in such Letter of
Credit.  The issuance by the Issuing Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article 3, be subject to the
conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested.  Each Issuing Lender hereby acknowledges
that a notice period not less than 30 days for non-extension of an Evergreen
Letter of Credit is satisfactory to it.  The Borrower shall also pay to the
Issuing Lender for its own account issuance, drawing, amendment and extension
charges in the amounts and at the times as agreed between the Borrower and the
Issuing Lender.  The extension or renewal of any Letter of Credit shall be
deemed to be an issuance of such Letter of Credit.
 



 
-28-

--------------------------------------------------------------------------------

 





(f) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  In addition, each Issuing Lender shall provide the Administrative
Agent with a summary of all issuances outstanding on a monthly basis.
 
(g) No Letter of Credit shall have a term extending or be so extendible beyond
the fifth Euro-Currency Business Day preceding the then latest Termination Date
unless the applicable Issuing Lender (i) agrees to such term beyond the fifth
Euro-Currency Business Day preceding the Termination Date and (ii) the Borrower
has Cash Collateralized such Letter of Credit or provided a back to back letter
of credit in a face amount at least equal the then undrawn amount of such Letter
of Credit from an issuer and in form and substance satisfactory to the Issuing
Lender in the case of each of (i) and (ii) its sole discretion.  In the event
the Issuing Lender agrees to an extended tenor for any Letter of Credit as
contemplated by the preceding sentence, the participation of each Lender in such
Letter of Credit shall terminate on the Termination Date of such Lender
notwithstanding that such Letter of Credit shall then remain outstanding.  Each
Letter of Credit issued hereunder shall expire on or before the first
anniversary of the date of such issuance; provided that, subject to the
preceding sentence, the expiry date of any Letter of Credit may be extended from
time to time (x) at the Borrower’s request or (y) in the case of an Evergreen
Letter of Credit, automatically, in each case so long as such extension is for a
period not exceeding one year and, in the case of an Evergreen Letter of Credit,
so long as the Borrower shall not have timely instructed the Issuing Lender to
give notice of non-extension thereunder.  Each Issuing Lender shall, upon giving
such notice of non-extension, give the Borrower a copy of such notice.
 
(h) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the date and amount of the payment by the
Issuing Lender as a result of such demand or drawing (such date, the “Payment
Date”). The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse the Issuing Lender for any amounts paid by the Issuing
Lender upon any drawing under any Letter of Credit, in the currency of such
payment (a “Reimbursement Obligation”), within one Euro-Dollar Business Day of
the Payment Date, if the Reimbursement Obligation is denominated in Dollars, and
within four Euro-Currency Business Days of the Payment Date, if the
Reimbursement Obligation is denominated in an Alternative Currency (in either
case, the “Reimbursement Date”), without presentment, demand, protest or other
formalities of any kind.  Unless the Borrower notifies the Issuing Lender on or
before the Payment Date that it will otherwise make payment of such
Reimbursement Obligation, the Borrower shall have been automatically deemed to
make a request for a Base Rate Loan (or a Euro-Currency Loan in an Alternative
Currency if the Reimbursement Obligation is denominated in such currency) in an
amount equal to such Reimbursement Obligation.  All such amounts paid by the
Issuing Lender shall bear interest, payable on demand, for each day from the
Payment Date until paid at a rate per annum equal to (i) if such amount is
denominated in Dollars, the rate applicable to Base Rate Loans for such day and
(ii) if such amount is denominated in an Alternative Currency, the sum of the
Euro-Currency Margin plus the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market for such day plus, for each
day on or after the Reimbursement Date on which such amount remains unpaid,
1.00% per annum.  In addition, each Lender will pay to the Administrative Agent,
for the account of the Issuing Lender, immediately upon the Issuing Lender’s
demand at any time during the period commencing on the Payment Date until
reimbursement therefor in full by the Borrower, an amount equal to such Lender’s
ratable share of such drawing (in proportion to its participation therein),
together with interest on such amount for each day from the Payment Date to the
date of payment by such Lender of such amount at a rate of interest per annum
equal to the (i) if such amount is denominated in Dollars, the Federal Funds
Rate and (ii) if such amount is denominated in an Alternative Currency, the rate
per annum at which one-day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market for such day.  The Issuing Lender will pay to each Lender ratably all
amounts received from the Borrower for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto.
 



 
-29-

--------------------------------------------------------------------------------

 





(i) The obligations of the Borrower and each Lender under Section 2.16(h) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including without limitation the following circumstances:
 
(i) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;
 
(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Lender of a draft or certificate that
does not comply with the terms of the Letter of Credit; or
 
(v) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (v), constitute a legal or equitable discharge of the Borrower’s
or the Lender’s obligations hereunder.
 
(j) The Borrower hereby indemnifies and holds harmless each Lender (including
each Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur, and none of the Lenders (including the Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit; provided that the Borrower shall not be
required to indemnify the Issuing Lender for any claims, damages, losses,
liabilities, costs or expenses, and the Borrower shall have a claim for direct
(but not consequential) damage suffered by it, to the extent finally determined
by a court of competent jurisdiction to have been caused by (x) the willful
misconduct or gross negligence of the Issuing Lender in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay under any Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions of the Letter of Credit. Nothing in this subsection 2.16(j)
is intended to limit the obligations of the Borrower under any other provision
of this Agreement. To the extent the Borrower does not indemnify the Issuing
Lender as required by this subsection, the Lenders agree to do so ratably in
accordance with their Commitments.
 



 
-30-

--------------------------------------------------------------------------------

 





(k) Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the Issuing Lender shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the Issuing Lender, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Lender shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
document related thereto.  The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.16(i); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the
Issuing Lender, and the Issuing Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(l) Unless otherwise expressly agreed by the Issuing Lender and the Company when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.
 
Section 2.17. Regulation D Compensation.  So long as Regulation D shall require
reserves to be maintained against “Eurocurrency liabilities” (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on Euro-Currency Loans is determined or any category of extensions
of credit or other assets which includes loans by a non-United States office of
any Lender to United States residents), each Lender subject to and actually
incurring such reserve requirement may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Currency Loans,
additional interest on the related Euro-Currency Loan of such Lender at a rate
per annum determined by such Lender up to but not exceeding the excess of (i)
(A) the applicable Euro-Currency Base Rate divided by (B) one minus the
Euro-Currency Reserve Percentage over (ii) the applicable Euro-Currency Base
Rate.  Any Lender wishing to require payment of such additional interest (x)
shall so notify the Company and the Administrative Agent, in which case such
additional interest on the Euro-Currency Loans of such Lender shall be payable
to such Lender at the place indicated in such notice with respect to each
Interest Period commencing at least three Euro-Currency Business Days after such
Lender gives such notice and (y) shall notify the Borrower at least five
Euro-Currency Business Days before each date on which interest is payable on the
Euro-Currency Loans of the amount then due it under this Section.
 



 
-31-

--------------------------------------------------------------------------------

 





Section 2.18. Takeout of Swingline Loans.
 
(a) In the event that (i) the outstanding Swingline Loans shall not be repaid in
full on the maturity thereof or (ii) any Swingline Lender (in its discretion)
requests it to do so, the Administrative Agent shall, on behalf of the Company
(the Company hereby irrevocably directing and authorizing the Administrative
Agent so to act on its behalf), give a Notice of Borrowing requesting the
Lenders, including the Swingline Lenders, to make a Base Rate Borrowing in an
amount equal to the aggregate unpaid principal amount of the outstanding
Swingline Loans.  Each Lender will make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Swingline Lenders on such date in accordance with Section 2.04.  The
proceeds of such Base Rate Borrowing shall be immediately applied to repay such
Swingline Loans.
 
(b) If, for any reason, a Base Rate Borrowing may not be (as reasonably
determined by the Administrative Agent), or is not, made pursuant to subsection
(a) above to refund Swingline Loans as required by said clause, then, effective
on the date such Borrowing would otherwise have been made, each Lender
severally, unconditionally and irrevocably agrees that it shall purchase an
undivided participating interest in such Swingline Loans (“Unrefunded Swingline
Loans”) in an amount equal to the amount of the Loan which otherwise would have
been made by such Lender pursuant to subsection (a), which purchase shall be
funded by the time such Loan would have been required to be funded pursuant to
Section 2.04 by transfer to the Administrative Agent, for the account of each
Swingline Lender, in immediately available funds, of the amount of its
participation.
 
(c) Whenever, at any time after a Swingline Lender has received from any Lender
payment in full for such Lender’s participating interest in a Swingline Loan,
such Swingline Lender (or the Administrative Agent on its behalf) receives any
payment on account thereof, such Swingline Lender (or the Administrative Agent,
as the case may be) will promptly distribute to such Lender its participating
interest in such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment is subsequently required to be returned, such Lender will return to
such Swingline Lender (or the Administrative Agent, as the case may be) any
portion thereof previously distributed by such Swingline Lender (or the
Administrative Agent, as the case may be) to it.
 
(d) Each Lender’s obligation to purchase and fund participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation:  (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against any Swingline Lender, or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or the
failure to satisfy any of the conditions specified in Article 3; (iii) any
adverse change in the condition (financial or otherwise) of the Company; (iv)
any breach of this Agreement by the Company or any Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
Section 2.19. Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.05.
 



 
-32-

--------------------------------------------------------------------------------

 





(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 6 or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to any Issuing Lender or Swingline Lender hereunder; third, if
so determined by the Administrative Agent or requested by the Issuing Lender or
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Company may request, to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letters of Credit in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Loans were made or Letters of Credit were issued at a time when the conditions
set forth in Section 3.03 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and Letter of Credit Liabilities owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Liabilities owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.08(b).
 
(iv) Reallocation of Percentages to Reduce Fronting Exposure.  During any period
in which there is a Defaulting Lender, for purposes of computing the amount of
the obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Section 2.16
and Section 2.18, the “Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Committed Loans of that Lender.
 
(b) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the Issuing Lender or
the Swingline Lender, the Company shall at its election either (i) prepay (or
cause another Borrower to prepay) Loans (subject, in the case of any Fixed Rate
Loan, to Sections 2.12 and 2.14) in an amount sufficient to permit the Fronting
Exposure with respect to such Defaulting Lender to be reallocated in full to the
other Lenders in accordance with Section 2.19(a)(iv) above or (ii) Cash
Collateralize all such Fronting Exposure (after giving effect to Section
2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 



 
-33-

--------------------------------------------------------------------------------

 





(c) Defaulting Lender Cure.  If the Company, the Administrative Agent, Swingline
Lender and each Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Percentages (without
giving effect to Section 2.19(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
Section 2.20. Replacement of this Agreement.  If the Company wishes at any time
to replace this Agreement with another credit facility, the Company may give
prior notice of the termination of the Commitments hereunder as required by
Section 2.09 and prior notice of the prepayment of any Loans outstanding
hereunder as required by Section 2.12, in each case on a conditional basis
(i.e., conditioned upon such other credit facility becoming available to the
Company), provided that the Company gives definitive notice of such termination
of the Commitments and prepayment of outstanding Loans (if any) to the
Administrative Agent before 10:00 A.M. (New York City time) on the date of such
termination and prepayment (if any) and complies with the applicable
requirements of Section 2.09 and Section 2.12 in all other respects.
 
Section 2.21. Increased Commitments, Additional Lenders.
 
(a) From time to time the Company may, upon at least five Domestic Business
Days’ notice to the Administrative Agent (which shall promptly provide a copy of
such notice to the Lenders), increase the aggregate amount of the Commitments by
an amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).
 
(b) To effect such an increase, the Company may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent, each Issuing Lender and the Company which at the time
agree to (i) in the case of any such lender that is an existing Lender, increase
its Commitment and (ii) in the case of any other such lender (an “Additional
Lender”), become a party to this Agreement with a Commitment of not less than
$5,000,000.
 
(c) Any increase in the Commitments pursuant to this Section 2.21 shall be
subject to satisfaction of the following conditions:
 
(i) before and after giving effect to such increase, (x) all representations and
warranties contained in Article 4 not qualified as to materiality or by
“Material Adverse Effect” shall be true in all material respects and (y) all
representations and warranties contained in Article 4 qualified as to
materiality or by “Material Adverse Effect” shall be true in all respects;
 



 
-34-

--------------------------------------------------------------------------------

 





(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and
 
(iii) after giving effect to such increase, the aggregate amount of all
Commitments shall not exceed $2,750,000,000.
 
(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.21 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Company with respect to the Increased Commitments and such
opinions of counsel for the Company with respect to the Increased Commitments as
the Administrative Agent may reasonably request and (iii) a certificate of the
Company stating that the conditions set forth in subsection (c) above have been
satisfied.
 
(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.21, (i) the respective Letter of Credit Liabilities and
participations in outstanding in Swingline Loans of the Lenders shall be
redetermined as of the effective date of such increase and (ii) within five
Domestic Business Days, in the case of Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
Committed Loans that are Fixed Rate Loans then outstanding, the Borrower shall
prepay or repay such Loans in their entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Article 3, the
Borrower shall reborrow Committed Loans from the Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Committed Loans are held by the Lenders in such proportion.
 
Section 2.22. Currency Fluctuation.  If after giving effect to any determination
by the Administrative Agent of a Dollar Amount, the Total Outstanding Amount
exceeds 107% of the aggregate amount of the Commitments, the Borrowers shall
within five Euro-Currency Business Days prepay outstanding Loans (as selected by
the Company and notified to the Lenders through the Administrative Agent not
less than three Euro-Currency Business Days prior to the date of prepayment) or
take other action to the extent necessary to cause such percentage not to exceed
100%.
 
Section 2.23. Eligible Subsidiaries.
 
(a) The Company may at any time and from time to time designate any Wholly-Owned
Consolidated Subsidiary as an Eligible Subsidiary by delivering an Election to
Participate to the Administrative Agent (each such Subsidiary as to which an
Election to Terminate shall not have been delivered to the Administrative Agent,
an “Eligible Subsidiary”). Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Subsidiary and the Company in
such number of copies as the Administrative Agent may request.  If at any time a
Subsidiary theretofore designated as an Eligible Subsidiary no longer qualifies
as a Wholly-Owned Consolidated Subsidiary, the Company shall cause to be
delivered to the Administrative Agent an Election to Terminate terminating the
status of such Subsidiary as an Eligible Subsidiary.  The delivery of an
Election to Terminate shall not affect any obligation of an Eligible Subsidiary
theretofore incurred or the Company’s guaranty thereof.  The Administrative
Agent shall promptly give notice to the Lenders of the receipt of any Election
to Participate or Election to Terminate.
 



 
-35-

--------------------------------------------------------------------------------

 





(b) Notwithstanding the foregoing, with respect to any Eligible Subsidiary not
organized under the laws of the United States or any State thereof (a “Eligible
Foreign Subsidiary”), no Lender shall be required to make Loans to such Eligible
Subsidiary and no Issuing Lender shall be required to issue or amend any Letter
of Credit for such Eligible Subsidiary in the event that the making of such
Loans or issuance or amendment of such Letter of Credit would reasonably be
expected to breach or violate any internal policy (other than with respect to
Eligible Foreign Subsidiaries formed under the laws of any nation that is a
member of the Organization for Economic Cooperation and Development as of the
date hereof), law or regulation to which such Lender or Issuing Lender is, or
would be upon the making of such Loan or issuance or amendment of such Letter of
Credit, subject (any such Lender, a “Protesting Lender”); provided that any
Lender or Issuing Lender, as applicable, which is relying solely on such
internal policies as the basis for not making Loans or issuing or amending
Letters of Credit may do so only if such internal policies are being applied by
such Lender or Issuing Lender to all similarly situated borrowers seeking loans,
letters of credit or other extensions of credit from or with respect to doing
business in such jurisdiction.
 
(c) As soon as practicable (but in any event not more than five Business Days)
after receipt of notice from the Company or the Administrative Agent of the
Company’s intent to designate an Eligible Foreign Subsidiary, any Protesting
Lender shall notify the Company and the Administrative Agent in writing of its
inability to lend to such Eligible Foreign Subsidiary. With respect to each
Protesting Lender, the Company shall, effective on or before the date that such
Eligible Foreign Subsidiary shall have the right to borrow under this Agreement,
either (A) replace such Protesting Lender with Lenders willing (in their sole
discretion) to increase their existing Commitments, or other financial
institutions willing (in their sole discretion) to become Lenders and extend new
commitments, on terms consistent with Section 8.06(a), (B) notify the
Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated on terms consistent with Section 8.06(c);
provided that such Protesting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it repaid by the Borrowers or (C)
cancel its request to designate such Eligible Foreign Subsidiary as an “Eligible
Subsidiary”.
 
ARTICLE 3
Conditions


Section 3.01. Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Administrative Agent shall have received (x)
a fee paid by the Company to the Administrative Agent for the account of each
Lender in the amount heretofore mutually agreed and (y) each of the following
documents, each dated the Effective Date unless otherwise indicated:
 
(a)           counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
facsimile transmission, other electronic transmission or other written
confirmation from such party of execution of a counterpart hereof signed by such
party);
 
(b)           an opinion of Cahill Gordon & Reindel llp, in a form reasonably
acceptable to the Administrative Agent;
 
(c)           evidence satisfactory to the Administrative Agent of the payment
of all principal of and interest on any loans outstanding under, and all accrued
facility fees under, the Existing Credit Agreement;
 



 
-36-

--------------------------------------------------------------------------------

 





(d)           receipt by the Administrative Agent of a copy of the Company’s
certificate of incorporation, certified by the Secretary of State of Delaware;
and
 
(e)           receipt by the Administrative Agent of a certificate on behalf of
the Company signed by the Secretary or an Assistant Secretary of the Company or
such other authorized officer of the Company satisfactory to the Administrative
Agent certifying:
 
               (i)that the Company’s certificate of incorporation has not been
amended since the date of the certificate referred to in clause (e) above;
 
               (ii)that no proceeding for the dissolution or liquidation of the
Company exists;
 
               (iii)that the copy of the By-laws of the Company attached to the
certificate is true, correct and complete;
 
               (iv)that the copies of the resolutions of the Company’s Board of
Directors attached to the certificate are true and correct and in full force and
effect; and
 
               (v)as to the incumbency of each officer of the Company who signed
this Agreement and the Notes on behalf of the Company; and
 
(f)           receipt by the Administrative Agent of all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one day prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
 
The Administrative Agent shall promptly notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.
 
Section 3.02. Existing Credit Agreement.
 
(a) On the Effective Date, the “Commitments” as defined in the Existing Credit
Agreement shall terminate, without further action by any party thereto.
 
(b) The Lenders which are parties to the Existing Credit Agreement, comprising
the “Required Lenders” as defined in the Existing Credit Agreement hereby waive
any requirement of prior notice of termination of the Commitments (as defined in
the Existing Credit Agreement) pursuant to Section 2.09 thereof and of
prepayment of loans thereunder, to the extent necessary to give effect to
Section 3.01(c) hereof, provided that any such prepayment of loans thereunder
shall be subject to Section 2.14 of the Existing Credit Agreement.
 
Section 3.03. Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan and the obligation of the Issuing Lender to issue (or
renew, extend the term of or increase the stated amount of) any Letter of Credit
is subject to the satisfaction of the following conditions; provided that if the
related Borrowing is a Swingline Takeout Borrowing, only the conditions set
forth in clauses 3.03(a) and 3.03(b) must be satisfied:
 
(a)           receipt (or deemed receipt pursuant to Section 2.16(h) or 2.18(a))
by the Administrative Agent of a Notice of Borrowing as required by Section 2.02
or Section 2.03 or receipt by the Issuing Lender of a Notice of Issuance as
required by Section 2.16(e), as the case may be;
 



 
-37-

--------------------------------------------------------------------------------

 





(b)           the fact that, immediately after such Borrowing or issuance (or
renewal, extension or increase) of such Letter of Credit (i) the Total
Outstanding Amount will not exceed the aggregate amount of the Commitments, (ii)
the aggregate outstanding principal amount of Swingline Loans will not exceed
$75,000,000, and (iii) the aggregate Dollar Amount of Letter of Credit
Liabilities will not exceed $400,000,000;
 
(c)           the fact that, immediately before and after such Borrowing or
issuance (or renewal, extension or increase) of such Letter of Credit, no
Default shall have occurred and be continuing; and
 
(d)           the fact that the representations and warranties of the Borrower
contained in this Agreement (except the representations and warranties set forth
in Sections 4.04(c), 4.05 and 4.07) shall be true in all material respects
(except that any such representation or warranty qualified as to materiality or
by “Material Adverse Effect” shall be true in all respects) on and as of the
date of such Borrowing or issuance (or renewal, extension or increase), except
to the extent that any such representations or warranties refer specifically to
an earlier date, in which case they shall be true as of such earlier date.
 
Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower (and by the Company if it is
not the Borrower) on the date of such Borrowing as to the facts specified in
clauses 3.03(c) and 3.03(d) (unless such Borrowing is a Swingline Takeout
Borrowing).
 
Section 3.04. First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of an Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:
 
(a)           receipt by the Administrative Agent of notice of the intention to
designate a Subsidiary as an Eligible Subsidiary at least ten Business Days
prior to the delivery of the Election to Participate for such Eligible
Subsidiary;
 
(b)           receipt by the Administrative Agent of an opinion of counsel for
such Eligible Subsidiary (who may be an employee of the Company or such Eligible
Subsidiary) reasonably acceptable to the Administrative Agent, substantially to
the effect of Exhibit G hereto (with such qualifications and limitations as are
reasonably acceptable to the Administrative Agent) and covering such additional
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably request; and
 
(c)           receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Eligible Subsidiary, the
corporate authority for and the validity of the Election to Participate of such
Eligible Subsidiary, this Agreement and the Notes of such Eligible Subsidiary,
and any other matters relevant thereto, including receipt at least three
Business Days prior to the delivery of the Election to Participate of all
customary documentation and other customary information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations (including the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”)) requested by the
Administrative Agent within three Business Days following delivery of the notice
pursuant to clause (a) above, all in form and substance reasonably satisfactory
to the Administrative Agent.
 



 
-38-

--------------------------------------------------------------------------------

 





ARTICLE 4
Representations and Warranties


The Company represents and warrants that:
 
Section 4.01. Corporate Existence and Power.  The Company is (a) a corporation
duly incorporated, validly existing under the laws of Delaware and (b) is in
good standing under the laws of Delaware, and (c) has all corporate powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except in the case of clause
(b) and clause (c) to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
Section 4.02. Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company of this Agreement and the
Notes are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than routine
informational filings) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
or by-laws of the Company or of any material agreement, judgment, injunction,
order, decree or other instrument binding upon the Company or any of its
Restricted Subsidiaries or result in or permit the termination or modification
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Restricted Subsidiaries or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Restricted Subsidiaries, except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.
 
Section 4.03. Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Company and, when executed and delivered in accordance with
this Agreement, any of its Notes will constitute valid and binding obligations
of the Company, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.
 
Section 4.04. Financial Information.
 
(a) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2013 and the related statements of income and
cash flows for the fiscal year then ended, reported on by Pricewaterhouse
Coopers LLP, copies of which have been delivered to each of the Lenders, fairly
present, in all material respects in conformity with U.S. generally accepted
accounting principles, the consolidated financial position of the Company and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of September 30, 2014 and the related unaudited consolidated
statements of income and cash flows for the nine months then ended, copies of
which have been delivered to each of the Lenders, fairly present in all material
respects in conformity with U.S. generally accepted accounting principles
applied on a basis consistent with the consolidated financial statements
referred to in subsection (a) of this Section (except as stated therein), the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such date and their consolidated results of operations and cash flows for
such nine month period (subject to normal year-end adjustments and the absence
of footnotes).
 
(c) Since December 31, 2013 there has been no change in the business, financial
position or results of operations of the Company and its Consolidated
Subsidiaries, which could reasonably be expected to materially and adversely
affect the ability of the Company to perform its obligations under this
Agreement or any Note or which in any manner draws into question the validity or
enforceability of any Loan Document.
 



 
-39-

--------------------------------------------------------------------------------

 





Section 4.05. Litigation.  There is no action, suit or proceeding pending
against or to the knowledge of the Company threatened against the Company or any
of its Restricted Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially and adversely affect the ability
of the Company to perform its obligations under this Agreement or any Note or
which in any manner draws into question the validity of this Agreement or the
Notes.
 
Section 4.06. Compliance with ERISA.  After it has become a member of the ERISA
Group, except as could not reasonably be expected to have a Material Adverse
Effect, each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the currently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan.  After it has become a member of the ERISA Group, except as could not
reasonably be expected to have a Material Adverse Effect, no member of the ERISA
Group has:
 
(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code or Section 302 of ERISA in respect of any Plan,
 
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, or
 
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.
 
Section 4.07. Environmental Matters.  In the ordinary course of its business,
the Company considers the effects of Environmental Laws on the business,
operations and properties of the Company and its Restricted Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and
costs.  Based on the foregoing, the Company has reasonably concluded that
Environmental Laws are unlikely to have an effect on the business, financial
condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole during the term of the Agreement, which could
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement or any Note.
 
Section 4.08. Subsidiaries.  Each corporate Restricted Subsidiary of the Company
(a) is a corporation duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and (b) has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except, in each
case, to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
Section 4.09. Not an Investment Company.  No Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.10. Disclosure.  As of the Effective Date, the written material
theretofore furnished to the Administrative Agent and the Lenders by or on
behalf of the Company in connection herewith, taken as a whole, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were
 



 
-40-

--------------------------------------------------------------------------------

 





made, not misleading; provided that (i) to the extent any such written material
was based upon or constitutes a forecast or projection, the Company represents
only that such material was prepared in good faith based on assumptions it
believed to be reasonable at the time such material was prepared (it being
recognized by the Administrative Agent and the Lenders that such information is
subject to significant uncertainties and contingencies and that no assurance can
be given that any particular forecast or projection will be realized and that
actual results during the period or periods covered thereby may vary and such
variances may be material) and (ii) the Company makes no representation or
warranty with respect to information of a general economic or general industry
nature.
 
Section 4.11. Sanctions.  None of the Company or any of its Subsidiaries, or, to
the knowledge of the Company, any director, officer, employee, agent or
affiliate thereof, is currently the subject or target of any Sanctions, nor is
the Company or any Subsidiary located, organized or residing in a Designated
Jurisdiction.
 
ARTICLE 5
Covenants


The Company agrees that, so long as any Lender has any Credit Exposure
hereunder:
 
Section 5.01. Information.  The Company will deliver to the Administrative Agent
(which shall promptly forward to the Lenders):
 
(a)           within 113 days after the end of each fiscal year of the Company,
a consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such fiscal year and the related consolidated statements of income
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on in accordance
with generally accepted auditing standards by Pricewaterhouse Coopers LLP or
other independent public accountants of nationally recognized standing;
 
(b)           within 53 days after the end of each of the first three quarters
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such quarter and comparative
financial information as of the end of the previous fiscal year, the related
consolidated statement of income for such quarter and the related consolidated
statements of income and cash flows for the portion of the Company’s fiscal year
ended at the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation in all material respects, generally
accepted accounting principles and consistency by the principal financial
officer or the principal accounting officer of the Company or a person
designated in writing by either of the foregoing persons;
 
(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the
principal financial officer, principal accounting officer, treasurer or
comptroller of the Company, or a person designated in writing by either of the
foregoing persons
 
               (i)setting forth in reasonable detail the calculations required
to establish whether the Company was in compliance with any applicable
requirements of Section 5.05; and
 



 
-41-

--------------------------------------------------------------------------------

 





               (ii)stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Company is taking or proposes to take with respect
thereto;
 
(d)           promptly upon the incurrence of Debt in connection with an
acquisition that caused the Leverage Ratio to exceed 70%, a certificate of the
principal financial officer, principal accounting officer, treasurer or
comptroller of the Company, or a person designation in writing by either of the
foregoing persons setting forth in reasonable detail the calculations required
to establish whether the Company was in compliance with Section 5.05;
 
(e)           [Reserved];
 
(f)           within five days after any Responsible Officer of the Company
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the principal financial officer or the principal accounting
officer of the Company setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;
 
(g)           promptly upon the mailing thereof to the public shareholders of
the Company generally, copies of all financial statements, reports and proxy
statements so mailed;
 
(h)           promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Company shall have filed with the SEC;
 
(i)           within five days after any Responsible Officer of the Company
obtains knowledge thereof, if and when any member of the ERISA Group (after it
has become a member of the ERISA Group):
 
               (i)gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC;
 
               (ii)receives notice of complete or partial withdrawal liability
in excess of $5,000,000, under Title IV of ERISA or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice;
 
               (iii)receives notice from the PBGC under Title IV of ERISA of an
intent to terminate, impose liability (other than for premiums under Section
4007 of ERISA) in respect of, or appoint a trustee to administer, any Plan, a
copy of such notice;
 
               (iv)applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code or Section 302 of ERISA, a copy of such
application;
 
               (v)gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC;
 



 
-42-

--------------------------------------------------------------------------------

 





               (vi)gives notice of withdrawal from any Plan pursuant to Section
4063 of ERISA, a copy of such notice; or
 
               (vii)fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security;
 
a certificate of a Responsible Officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take; and
 
(j)           from time to time such additional information regarding the
financial position or business of the Company’s Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.
 
The Administrative Agent will deliver a copy of each document it receives
pursuant to this Section 5.01 to each Lender within four Domestic Business Days
after receipt thereof.
 
Any information required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at www.praxair.com; (ii)
on which such documents are posted on the SEC’s website at www.sec.gov or (iii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
 
Without limiting the provisions of Section 11.10, the Company hereby
acknowledges that the Administrative Agent will make available to the Lenders
and the Issuing Lenders materials and/or information provided by or on behalf of
the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system.
 
Section 5.02. Maintenance of Property; Insurance.
 
(a) The Company will keep, and will cause each of its Subsidiaries to keep, all
property useful and necessary in its respective business in good working order
and condition, ordinary wear and tear excepted, and except as could not
reasonably be expected to have a Material Adverse Effect.
 
(b) The Company will maintain, and will cause each of its Subsidiaries to
maintain, insurance policies on its assets covering such risks as are usually
insured against in the same general area by companies of established repute
engaged in the same or a similar business as the Company or such Subsidiary, as
the case may be; and, upon request of the Administrative Agent, will promptly
furnish to the Administrative Agent for distribution to the Lenders information
presented in reasonable detail as to the insurance so carried.
 
Section 5.03. Negative Pledge.  The Company will not, and will not permit any of
its Restricted Subsidiaries to, create, assume or suffer to exist any Lien
securing Debt on any asset now owned or hereafter acquired by it, except:
 
(a)           Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal amount not
exceeding $200,000,000;
 



 
-43-

--------------------------------------------------------------------------------

 





(b)           any Lien existing on any asset of any Person at the time such
Person becomes a Restricted Subsidiary and not created in contemplation of such
event;
 
(c)           any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset,
provided that such Lien attaches to such asset concurrently with or within 180
days after the acquisition thereof;
 
(d)           any Lien on any improvements constructed on any property of the
Company or any such Restricted Subsidiary and any theretofore unimproved real
property on which such improvements are located securing Debt incurred for the
purpose of financing all or any part of the cost of constructing such
improvements, provided that such Lien attaches to such improvements within 180
days after the later of (1) completion of construction of such improvements and
(2) commencement of full operation of such improvements;
 
(e)           any Lien existing on any asset prior to the acquisition thereof by
the Company or a Restricted Subsidiary and not created in contemplation of such
acquisition;
 
(f)           Liens on property of the Company or a Restricted Subsidiary in
favor of the United States of America or any State thereof, or any department,
agency or instrumentality or political subdivision of the United States of
America or any State thereof, or any other government or department, agency,
instrumentality or political subdivision thereof, to secure partial, progress,
advance or other payments pursuant to any contract or statute or to secure any
Debt incurred for the purpose of financing all or any part of the purchase price
or the cost of construction of the property subject to such Liens;
 
(g)           Liens resulting from judgments not constituting an Event of
Default;
 
(h)           Liens on property of any Restricted Subsidiary of the Company in
favor of one or more of the Company or any of its Restricted Subsidiaries;
 
(i)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 5.03, provided that such Debt is not increased and is
not secured by any additional assets other than improvements thereon; and
 
(j)           Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal amount at any time outstanding
not to exceed 10% of Consolidated Net Tangible Assets at the time of incurrence.
 
Section 5.04. Consolidations, Mergers and Sales of Assets.  The Company will not
merge or consolidate with or into any other Person or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets, property or
business in any single transaction or series of related transactions, unless
 
(a) (I) in the case of any such merger or consolidation, (A) the Company shall
be the continuing corporation or (B) if the Company shall not survive such
merger or consolidation, (i) the Person surviving such merger or consolidation
shall be a corporation organized and existing under the laws of the United
States of America or any State thereof, (ii) such Person shall expressly assume
the due and punctual performance and observance of all of the covenants and
agreements of the Company contained in this Agreement and any Notes pursuant to
an assumption agreement reasonably satisfactory to the Administrative Agent,
(iii) the Administrative Agent shall have received an opinion of counsel of the
Company (who may be an employee of the
 



 
-44-

--------------------------------------------------------------------------------

 





Company) reasonably satisfactory to the Administrative Agent and addressed to
each Lender, as to the due authorization, execution and delivery and
enforceability of the assumption agreement (with such qualifications and
limitations as are reasonably acceptable to the Administrative Agent) and (iv)
the Administrative Agent shall have received all customary documentation and
other customary information as to such Person required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including the Patriot Act) reasonably requested by the
Administrative Agent, or (II) in the case of any such sale, lease, transfer or
other disposition, the transferee or transferees shall be one or more
Wholly-Owned Consolidated Subsidiaries of the Company organized and existing
under the laws of the United States of America or any State thereof which shall
expressly assume the due and punctual performance and observance of all of the
covenants and agreements of the Company contained in this Agreement and any
Notes, and
 
(b) immediately after giving effect to such merger or consolidation, or such
sale, lease, transfer or other disposition, no Default shall have occurred and
be continuing.
 
Section 5.05. Consolidated Capitalization.  The Leverage Ratio will not exceed
70% (the “Maximum Leverage Ratio”) as of any Compliance Date; provided that if
the Leverage Ratio shall exceed 70% solely by reason of the incurrence of Debt
in connection with an acquisition, and at the time and after giving effect
thereto no other Default existed, then the Maximum Leverage Ratio shall be 75%
for a period of 180 days following the date of such incurrence of Debt (the
“Increase Date”).
 
For purposes of the foregoing, “Compliance Date” means (i) the last day of each
fiscal quarter of the Company, measured when financial statements are or are
required to be delivered pursuant to Section 5.01(a) or (b), and (ii) if an
Increase Date occurs, (x) such Increase Date; provided that for the purpose of
this clause (x) the Leverage Ratio shall be calculated using the Consolidated
Book Net Worth as of the end of the latest fiscal month for which internal
financial statements are available, and (y) the last day of each fiscal month of
the Company falling within the period of 180 days following such Increase Date,
measured, in the case of this clause (y), when internal financial statements are
available for such fiscal month.
 
Section 5.06. Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Company for working capital, capital expenditures
and other general corporate purposes.  None of such proceeds will be used,
directly or indirectly, in violation of any applicable law or regulation, and no
use of such proceeds for general corporate purposes will include any use
thereof, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock.
 
Section 5.07. Sanctions.
 
(a) The Company will maintain policies and procedures reasonably designed to
procure compliance by the Company and its Subsidiaries with all applicable
Sanctions.
 
(b) No Borrower will, directly or, to the knowledge of such Borrower,
indirectly, use the proceeds of any Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, for the purpose of funding, financing or facilitating any
activities of or business with any individual or entity that is the subject of
Sanctions, or in any Designated Jurisdiction, in each instance except to the
extent that such activity or business is licensed by OFAC or otherwise
authorized under U.S. law, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, arranger, Administrative
Agent, Issuing Lender, Swingline Lender or otherwise) of applicable Sanctions.
 



 
-45-

--------------------------------------------------------------------------------

 





ARTICLE 6
Defaults


Section 6.01. Events of Default.  If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:
 
(a)           any principal of any Loan or Reimbursement Obligation shall not be
paid when due;
 
(b)           any Borrower shall fail to pay within five Domestic Business Days
of the due date thereof any interest on any Loan or Reimbursement Obligation,
any fees or any other amount payable by it hereunder;
 
(c)           the Company shall fail to observe or perform any covenant
contained in Section 5.03 through Section 5.06, inclusive, or, except to the
extent such a breach thereof is capable of being cured (in which case clause (d)
below shall apply), 5.07(b);
 
(d)           the Company shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b) or (c) of this Section 6.01) for 30 days after written notice thereof has
been given to the Company;
 
(e)           any representation, warranty, certification or statement made (or
deemed made) by any Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been false or misleading in any material respect when made (or deemed
made);
 
(f)           the Company or any Material Subsidiary shall fail to make any
principal payment in respect of any Material Debt when due after giving effect
to any applicable grace period;
 
(g)           any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt;
 
(h)           the Company or any Material Subsidiary shall:
 
               (i)commence a voluntary case or other proceeding seeking (1)
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or (2) the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property;
 
               (ii)consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it;
 
               (iii)make a general assignment for the benefit of creditors;
 
               (iv)except for trade payables, fail generally to pay its debts as
they become due; or
 
               (v)take any corporate action to authorize any of the foregoing;
 



 
-46-

--------------------------------------------------------------------------------

 





(i)           (i)           an involuntary case or other proceeding shall be
commenced against the Company or any Material Subsidiary seeking (1)
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or (2) the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or
 
(ii) an order for relief shall be entered against the Company or any Material
Subsidiary under the federal bankruptcy laws as now or hereafter in effect;
 
(j)           (i)           any member of the ERISA Group shall fail to pay when
due an amount or amounts that it shall have become liable to pay under Title IV
of ERISA and such failure could be reasonably expected to have a Material
Adverse Effect;
 
(ii) notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing, and such termination could be reasonably expected
to have a Material Adverse Effect;
 
(iii) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan, and such proceedings could reasonably be expected to have a Material
Adverse Effect;
 
(iv) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated, and such
termination could be reasonably expected to have a Material Adverse Effect; or
 
(v) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation, which withdrawal or default could reasonably
be expected to have a Material Adverse Effect;
 
(k)           a final judgment or order for the payment of money in excess of
$500,000,000 (net of amounts covered by insurance) shall be rendered against the
Company or any Material Subsidiary, and such judgment or order is not bonded,
stayed, discharged or otherwise paid or satisfied for a period of 60 consecutive
days after the time period for appeal has expired, during which 60-day period
execution shall not be effectively stayed;
 
(l)           any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 40% or more of the outstanding shares of common stock of the
Company; or
 
(m)           the provisions of Article 10 shall cease to constitute valid,
binding and enforceable obligations of the Company for any reason, or the
Company or any Eligible Subsidiary shall have so asserted in writing;
 
then, and in every such event, the Administrative Agent shall, if so requested
by the Required Lenders:
 



 
-47-

--------------------------------------------------------------------------------

 





(i) by notice to the Company, terminate the Commitments and they shall thereupon
terminate, and
 
(ii) by notice to the Company, declare the Loans (together with accrued interest
thereon) to be, and the Loans (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Obligors;
 
provided that in the case of any of the Events of Default specified in clause
(h) or (i) above with respect to the Company, without any notice to any Obligor
or any other act by the Administrative Agent or the Lenders, the Commitments
shall thereupon automatically terminate and the Loans (together with accrued
interest thereon) shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Obligors.
 
Section 6.02. Notice of Default.  The Administrative Agent shall give notice
under Section 6.01(d) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.
 
Section 6.03. Cash Cover.  The Company agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Administrative Agent upon the
instruction of the Required Lenders, Cash Collateralize the aggregate amount
available for drawing under all Letters of Credit then outstanding at such time,
provided that, upon the occurrence of any Event of Default specified in Section
6.01(h) or Section 6.01(i) with respect to the Company, the Company shall Cash
Collateralize such amount forthwith without any notice or demand or any other
act by the Administrative Agent or the Lenders.
 
Section 6.04. Rescission.  If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Borrowers shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration and all Events of Default (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 11.05, then
upon the written consent of the Required Lenders and written notice to the
Company, the termination of the Commitments and the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon.
 
ARTICLE 7
The Administrative Agent
 
Section 7.01. Appointment And Authority. Each of the Lenders and each Issuing
Lender hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article (other than Section 7.06) are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and neither the Company nor any other Borrower shall have rights as a
third party beneficiary of any of such provisions (other than Section 7.06).  It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
 



 
-48-

--------------------------------------------------------------------------------

 





Section 7.02. Rights As A Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 7.03. Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders  (or such other number or percentage of the Lenders as the
Administrative Agent shall believe in good faith is required by Section 11.05),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as the Administrative Agent shall
believe in good faith is required by Section 11.05) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 



 
-49-

--------------------------------------------------------------------------------

 





Section 7.04. Reliance By Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 7.05. Delegation Of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
Section 7.06. Resignation Of The Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Company.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent with (so long as no Event of Default under
Section 6.01(a), 6.01(b), 6.01(h) or Section 6.01(i) shall have occurred and be
continuing) the consent of the Company (which consent shall not be unreasonably
withheld), which successor Administrative Agent shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least $500,000,000
and reasonably satisfactory to the Company.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above with (so long as no Event of Default
under Section 6.01(a), 6.01(b), 6.01(h) or Section 6.01(i) shall have occurred
and be continuing) the consent of the Company (which consent shall not be
unreasonably withheld) ; provided that if the Administrative Agent shall notify
the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or an Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall
 



 
-50-

--------------------------------------------------------------------------------

 





instead be made by or to each Lender and each Issuing Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
(b) If at any time a successor Administrative Agent shall have been appointed
pursuant to Section 7.06(a) above, the Company shall have the right (with the
consent of such successor) to substitute such successor for Bank of America as
an Issuing Lender and Swingline Lender, provided that all Swingline Loans made
by Bank of America shall be repaid in full together with accrued interest
thereon and any outstanding Letters of Credit issued by Bank of America shall be
cancelled, Cash Collateralized or supported by a back-to-back Letter of Credit.
 
(c) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Company or
the Required Lenders may, to the extent permitted by applicable laws, by notice
in writing to the Company, in the case of the Required Lenders, and such Person,
remove such Person as Administrative Agent and appoint a successor
Administrative Agent with (so long as no Event of Default under Section 6.01(a),
6.01(b), 6.01(h) or Section 6.01(i) shall have occurred and be continuing) the
consent of the Company, in the case of the Required Lenders, (which consent
shall not be unreasonably withheld), which successor Administrative Agent shall
meet the qualifications set forth in Section 7.06(a) above.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after delivery of the notice of
removal, then such removal shall nonetheless become effective in accordance with
such notice.
 
Section 7.07. Non-reliance On Administrative Agent And Other Lenders.  Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 7.08. No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers and Bookrunners or Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.
 
Section 7.09. Administrative Agent May File Proofs Of Claim.  In case of the
pendency of any proceeding under any debtor relief law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liability shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
 



 
-51-

--------------------------------------------------------------------------------

 





(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Liabilities and all other obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Lenders and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lenders and the Administrative Agent under Section 2.08 and Section 11.03)
allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.08 and Section 11.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender in any such proceeding.
 
Section 7.10. Provisions Applicable To Issuing Lenders.  Each Issuing Lender
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and the Issuing Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article 7 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and documents pertaining to such Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article 7 included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in Section 2.16 with respect to the Issuing Lender.
 
ARTICLE 8
Change in Circumstances


Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Euro-Currency Loan or
Competitive Bid LIBOR Loan:
 
(a)           the Administrative Agent determines that (i) deposits in the
applicable currency are not being offered to banks in the relevant market for
such Interest Period or (ii) adequate and reasonable means do not exist for
determining the Euro-Currency Base Rate for a requested Interest Period with
respect to a proposed Euro-Currency Loan or in connection with a Base Rate Loan,
the interest rate on which is calculated by reference to the Euro-Currency Base
Rate, or
 



 
-52-

--------------------------------------------------------------------------------

 





(b)           in the case of Euro-Currency Loans, Lenders having 50% or more of
the aggregate amount of the Commitments advise the Administrative Agent that the
Euro-Currency Base Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Currency Loans for such Interest Period,
 
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Currency Loans (in the affected
currency) or to continue or convert outstanding Loans as or into Euro-Currency
Loans (in the affected currency) shall be suspended and (ii) each outstanding
Euro-Currency Loan (in the affected currency) shall be prepaid (or, in the case
of a Dollar-Denominated Loan, converted into a Base Rate Loan) on the last day
of the then current Interest Period applicable thereto and (iii) if the
Administrative Agent or the Company so requires, the Administrative Agent and
the Company shall enter into negotiations (for a period of not more than thirty
days) with a view to agreeing a substitute basis for determining the rate of
interest applicable to Euro-Currency Loans in the affected currency.  Any
alternative basis agreed pursuant to this clause ‎(c) shall, with the prior
consent of all the Lenders and the Company, be binding on all parties to this
Agreement. Unless the Borrower notifies the Administrative Agent at least two
Domestic Business Days before the date of any Fixed Rate Borrowing for which a
Notice of Borrowing has previously been given that it elects not to borrow on
such date, (i) if such Fixed Rate Borrowing is a Syndicated Borrowing, such
Borrowing shall instead be made as a Base Rate Borrowing in an equal Dollar
Amount and (ii) if such Fixed Rate Borrowing is a Competitive Bid LIBOR
Borrowing, then the Competitive Bid LIBOR Loans comprising such Borrowing shall
bear interest for each day from and including the first day to but excluding the
last day of the Interest Period applicable thereto at the rate applicable to
Base Rate Loans for such day.
 
Section 8.02. Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender (or its Applicable Lending Office) to make, maintain
or fund any of its Euro-Currency Loans in any currency and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Borrower, whereupon until such
Lender notifies the Borrower and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Euro-Currency Loans in such currency, or to convert outstanding Loans into
Euro-Currency Loans in such currency, shall be suspended.  Before giving any
notice to the Administrative Agent pursuant to this Section, such Lender shall
designate a different Euro-Currency Lending Office if such designation will
avoid the need for giving such notice and will not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender.  If such notice is
given, each Euro-Currency Loan in such currency of such Lender then outstanding
shall be converted to a Base Rate Loan (in the case of an Alternative Currency
Loan, in a principal amount determined on the basis of the Spot Rate on the date
of conversion) either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan to such day or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such Loan to
such day.  Interest and principal on any such Base Rate Loan shall be payable on
the same dates as, and on a pro rata basis with, the interest and principal
payable on the related Euro-Currency Loans of the other Lenders.
 
Section 8.03. Increased Cost and Reduced Return.
 
(a) If on or after (x) the date hereof, in the case of any Committed Loan or
Letter of Credit or any obligation to make Syndicated Loans or issue or
participate in any Letter of Credit or Swingline Loan or (y) the date of any
related Competitive Bid Quote, in the case of any Competitive Bid Loan (in each
case described in (x) and (y), the “Applicable Date”), any Change in Law shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of
 



 
-53-

--------------------------------------------------------------------------------

 





Governors of the Federal Reserve System, but excluding  with respect to any
Euro-Currency Loan any such requirement included in an applicable Euro-Currency
Reserve Percentage), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (or its Applicable Lending Office) or shall impose on
any Lender (or its Applicable Lending Office) or the London interbank market any
other condition affecting its Fixed Rate Loans, its Note or its obligation to
make Fixed Rate Loans or its obligations hereunder in respect of Letters of
Credit and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any Fixed
Rate Loan or of issuing or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) under this Agreement or under its Note with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Company
shall pay, or shall cause another Borrower to pay, such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction.
 
(b) If (x) any Lender shall have determined that, after the Applicable Date, any
Change in Law (including as to capital adequacy and liquidity requirements) has
or would have the effect of reducing the rate of return on capital of such
Lender (or its Parent) as a consequence of such Lender’s obligations hereunder
to a level below that which such Lender (or its Parent) could have achieved but
for such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material or (y) any Lender or the Administrative Agent shall
have determined, after the Applicable Date, any change of law has or would have
the effect of subjecting any Lender or the Administrative Agent to any taxes
(other than (A) Taxes, (B) taxes excluded from the definition of Taxes by reason
of clause (b) thereof, (C) Other Taxes and (D) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, then
from time to time, within 15 days after demand by such Lender (with a copy to
the Administrative Agent), the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender (or its Parent) for such
reduction.
 
(c) Each Lender will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the Applicable Date, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate of any Lender claiming compensation under this Section
shall be delivered to the Company and the Administrative Agent setting forth the
additional amount or amounts to be paid to it hereunder which certificate,
accompanied by a computation thereof in reasonable detail, shall be conclusive
in the absence of manifest error.  Notwithstanding subsection (a) of this
Section, the Company shall only be obligated to compensate any Lender for any
amount arising or accruing during (i) any time or period commencing not more
than 90 days prior to the date on which such Lender notifies the Administrative
Agent and the Company that it proposes to demand such compensation and
identifies to the Administrative Agent and the Company the statute, regulation
or other basis upon which the claimed compensation is or will be based and (ii)
any time or period during which, because of the retroactive application of such
statute, regulation or other such basis, such Lender did not know that such
amount would arise or accrue.
 
(d) Section 8.03 does not apply to the extent any increased cost is attributable
to the willful breach by the relevant Lender or its Affiliates of any law or
regulation.
 



 
-54-

--------------------------------------------------------------------------------

 





(e) If the cost to any Lender of making or maintaining any Loan to or of issuing
or maintaining any Letter of Credit for the account of an Eligible Subsidiary
(other than Praxair Canada Inc. and PESL) is increased, or the amount of any sum
received or receivable by any Lender (or its Applicable Lending Office) is
reduced by an amount deemed by such Lender to be material, by reason of the fact
that an Eligible Subsidiary (other than Praxair Canada Inc. and PESL) is
incorporated in, or conducts business in, a jurisdiction outside the United
States, the legal basis therefor shall be deemed to come into effect initially
on the date such Person becomes an Eligible Subsidiary hereunder (i.e., to
constitute a change in law subsequent to the Applicable Date for purposes of
this Section 8.03).
 
(f) Notwithstanding the foregoing, a Lender shall not be entitled to
compensation pursuant to this Section 8.03 unless it shall have delivered a
notice in writing to the Borrower certifying that it is generally charging or
generally will charge such costs in similar circumstances to similarly situated
customers (as determined by such Lender in good faith) under comparable credit
facilities having provisions similar to this Section 8.03.
 
(g) Each reference in this Section 8.03 to a “Lender” shall be deemed to include
a reference to the Issuing Lender, as applicable.
 
Section 8.04. Taxes.
 
(a) For purposes of this Section 8.04, the following terms have the following
meanings:
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, including any surcharges, penalties, or
interest imposed by any Governmental Authority, or attributable to any payment
by any Obligor pursuant to the Loan Documents, excluding in the case of the
Administrative Agent and each Lender, (a) taxes, duties, levies, imposts,
deductions, charges or withholdings imposed on or measured by net income
(however denominated), franchise taxes, and branch profits taxes, in each case,
(i) imposed as a result of the Administrative Agent or any Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Applicable Lending Office located in, the jurisdiction imposing
such tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes and (b) any tax, duty, levy, impost, deduction, charge or
withholding, that is imposed on amounts payable to the Administrative Agent or a
Lender (i) in respect of a Competitive Bid Loan under a law that is in effect on
the date of the related Competitive Bid Quote, (ii) under a law of the United
States or Spain that is in effect at the time the Administrative Agent or such
Lender becomes a party to this Agreement, except to the extent that such
Person’s predecessor or assignor, if any, was entitled, immediately prior to the
change of the Administrative Agent or the assignment, to receive additional
amounts from an Obligor with respect to such tax pursuant to this Section or
(iii) under FATCA.
 
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction imposing such tax
(other than connections arising from the Administrative Agent or such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.
 
“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, including any
surcharges, penalties or interest, which arise from any payment made pursuant to
the Loan Documents or from the execution, delivery, registration or enforcement
of this Agreement.
 



 
-55-

--------------------------------------------------------------------------------

 





(b) All payments by or on account of any obligation of any Obligor to or for the
account of any Lender or the Administrative Agent under any Loan Document shall
be made without deduction or withholdings for any Taxes or Other Taxes, except
as required by applicable law. If any Obligor or the Administrative Agent shall
be required by law to deduct any Taxes or Other Taxes from any such payment, (i)
the sum payable by the Obligor shall be increased as necessary so that after all
such required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section) are made, such Lender
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Obligor
or Administrative Agent shall make such deductions, (iii) such Obligor or
Administrative Agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) if the
Obligor was required to make such a deduction, such Obligor shall furnish to the
Administrative Agent, at its address specified in or pursuant to Section 11.01,
the original or a certified copy of a receipt evidencing payment thereof.
 
(c) The Obligors shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
 
(d) The Obligors agree to indemnify each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted (whether or not correctly) by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) or required to be withheld or deducted
from a payment to such Lender or Administrative Agent and any penalties,
charges, surcharges and interest arising therefrom or with respect thereto,
provided, however, that no Obligor shall be required to indemnify any Lender or
the Administrative Agent under this Section 8.04 for any liability arising as a
result of such Lender’s or Administrative Agent’s willful misconduct or gross
negligence.  This indemnification shall be paid within 30 days after such Lender
or the Administrative Agent (as the case may be) makes demand therefor.  A
certificate as to the amount of such payment or liability delivered to the
Obligor by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(e) If any Obligor is (or would be) required to pay additional amounts or
indemnification payments to or for the account of any Lender pursuant to this
Section, then such Lender will, at such Obligor’s request, change the
jurisdiction of its Applicable Lending Office, or take any other action
reasonably requested by such Obligor, if in the judgment of such Lender, such
change or action (i) will eliminate or reduce any such additional payment which
may thereafter accrue and (ii) is not otherwise deemed by such Lender to be
materially disadvantageous to it.  Upon the reasonable request of any Obligor,
and at such Obligor’s expense, each Lender shall use reasonable efforts to
cooperate with such Obligor with a view to obtaining a refund of any Taxes which
were not correctly or legally imposed and for which such Obligor has indemnified
such Lender under this Section 8.04 if such cooperation would not, in the good
faith judgment of such Lender, be materially disadvantageous to such Lender;
provided that nothing in this Section 8.04 shall be construed to require any
Lender to institute any administrative proceeding (other than the filing of a
claim for any such refund) or judicial proceeding to obtain any such refund if
such proceeding would, in the judgment of such Lender, be disadvantageous or
materially adverse to such Lender.
 



 
-56-

--------------------------------------------------------------------------------

 





(f) If a Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by an
Obligor or with respect to which an Obligor has paid additional amounts pursuant
to this Section, it shall pay over such refund to such Obligor (but only to the
extent of indemnity payments made, or additional amounts paid, by such Obligor
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Obligor, upon the request of the
Lender, agrees to repay the amount paid over to such Obligor (plus any
penalties, surcharges or interest imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will a Lender be required to pay any amount to
an Obligor pursuant to this subsection the payment of which would place the
Lender in a less favorable net after-tax position than the Lender would have
been in if the tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such tax had never been
paid.  This subsection shall not be construed to require any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Obligor or any other Person.
 
(g) (i)  Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and the Administrative Agent executed copies of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable law or
reasonably requested by Company or the Administrative Agent as will enable the
Company or the Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.
 
               (ii)Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Company
or the Administrative Agent (but only so long as such Lender remains lawfully
able to do so), shall provide the Company and the Administrative Agent with (A)
executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which exempts the Lender from United States withholding tax or
reduces the rate of withholding tax on payments for the account of such Lender,
(B) executed originals of Internal Revenue Service Form W-8ECI or any successor
form prescribed by the Internal Revenue Service, certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States, (C) executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation, (D) in
the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (1) a certificate to
the effect that such Lender is not (x) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (y) a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code,
or (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code and (2) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E, or (E) executed originals of any successor form
prescribed by the Internal Revenue Service, establishing the Lender’s status as
beneficial owner and (to the extent the Lender is legally entitled) establishing
any applicable exemption from or reduction in Tax with respect to payments other
than interest (under an applicable tax treaty).  Each such Lender further
undertakes to deliver to the Company such renewals or additional copies of such
forms (or successor forms) on or before the date that such form expires or
becomes obsolete, and after the occurrence of any event requiring a change in
the most recent forms so delivered by it, such additional forms or amendments
thereto necessary to reflect such change.
 



 
-57-

--------------------------------------------------------------------------------

 





(h) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form pursuant to Section 8.04(g) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which such form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 8.04(b) or 8.04(d) with
respect to Taxes imposed by the United States; provided that if a Lender that is
otherwise exempt from or subject to a reduced rate of withholding tax becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Lender shall reasonably request, and
at the expense of such Lender, to assist such Lender to recover such Taxes.
 
(i) In addition to the forms provided pursuant to Section 8.04(g), each Lender
shall deliver to the Obligor and the Administrative Agent, at the time or times
reasonably requested by the Obligor or Administrative Agent, any form or
certificate required under law in order that any payment under the Loan
Documents may be made without deduction or withholding for or on account of any
taxes (including backup withholding) imposed by any jurisdiction (or to allow
any such deduction or withholding to be at a reduced rate), provided that (i)
such Lender is legally entitled to complete, execute and deliver such form or
certificate, (ii) such completion, execution and submission is not materially
disadvantageous to such Lender and (iii) the relevant Obligor has requested that
such Lender deliver such form or certificate with respect to such
jurisdiction.  To the extent it can lawfully do so at such time, each such
Lender shall deliver appropriate revisions to or replacements of the above
referenced forms or certificates to the relevant Obligor and the Administrative
Agent on or before the earlier of (i) the date on which such forms expire or
otherwise become obsolete and (ii) 30 days after the occurrence of an event
which would require a change in the most recently delivered form or certificate.
 
(j) For any period with respect to which a Lender has failed to provide the
relevant Obligor or the Administrative Agent with the appropriate form referred
to in Section 8.04(i) when it is required to do so, such Lender shall not be
entitled to additional amounts or indemnification under Section 8.04(b) or (c)
with respect to any Taxes imposed by a jurisdiction outside the United States as
a result of such failure; provided that if a Lender that is otherwise exempt
from or subject to a reduced rate of withholding tax becomes subject to Taxes
because of its failure to deliver a form required hereunder, the relevant
Obligor shall take such steps as such Lender shall reasonably request, and at
the expense of such Lender, to assist such Lender to recover such Taxes.
 
(k) If a payment made to a Lender hereunder or under any other Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or any other legal or beneficial holder of a Loan under this Agreement or any
other Loan Document, or any foreign financial institution through which payments
on a Loan under this Agreement or any other Loan Document are made, were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the relevant Obligor and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such Obligor or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by such Obligor or the Administrative Agent as may be
necessary for such Obligor and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph (k), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
(l) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i)  any Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Obligors have not already
indemnified the Administrative Agent for such Taxes or Other Taxes and without
limiting the obligation of the Obligors to do so), (ii)  any taxes attributable
to such Lender’s
 



 
-58-

--------------------------------------------------------------------------------

 





failure to comply with the provisions of Section 11.06(b) relating to the
maintenance of a Participant Register and (iii)  any taxes excluded from the
definition of “Taxes” attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (l).  Each Lender’s obligations
under this paragraph (l) shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
 
(m) Each Lender hereby authorizes the Administrative Agent to deliver to the
Obligors and to any successor Administrative Agent the forms and certifications
provided by such Lender to the Administrative Agent pursuant to this Section
8.04.
 
(n) Each party’s obligations under this Section 8.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
 
Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans.  If (i)
the obligation of any Lender to make, or convert outstanding Loans to,
Euro-Currency Loans in Dollars has been suspended pursuant to Section 8.02 or
(ii) any Lender has demanded compensation under Section 8.03 with respect to its
Euro-Currency Loans in any currency and the Borrower shall, by at least five
Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist:
 
(a)           all Loans which would otherwise be made by such Lender as (or
continued as or converted into) Euro-Currency Loans (in the affected currency)
shall instead be Base Rate Loans (in the case of Alternative Currency Loans, in
the same Dollar Amount as the Euro-Currency Loan that such Lender would
otherwise have made in the Alternative Currency) on which interest and principal
shall be payable contemporaneously with the related Fixed Rate Loans of the
other Lenders; and
 
(b)           after each of its Euro-Currency Loans (in the affected currency)
has been repaid (or converted to a Base Rate Loan), all payments of principal
which would otherwise be applied to repay such Fixed Rate Loans shall be applied
to repay its Base Rate Loans instead.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Currency Loans of the other
Lenders.  If such Loan is converted into an Alternative Currency Loan, such
Lender, the Administrative Agent and the Borrower shall make such arrangements
as shall be required (including increasing or decreasing the amount of such
Alternative Currency Loan) so that such Alternative Currency Loan shall be in
the same amount as it would have been if the provisions of this Section had
never applied thereto.
 



 
-59-

--------------------------------------------------------------------------------

 





Section 8.06. Substitution of Lender; Termination Option.  If (i) the obligation
of any Lender to make Euro-Currency Loans or to convert or continue outstanding
Loans into Euro-Currency Loans in any currency shall be suspended pursuant to
Section 8.02, (ii) any Lender shall demand compensation pursuant to Section 8.03
or 8.04, (iii) there is a non-extending Lender as contemplated by Section
2.01(c), (iv) Investment Grade Status does not exist, or ceases to exist, as to
any Lender, (v) any Lender is a Non-Consenting Lender or (vi) any Lender is a
Defaulting Lender, then:
 
(a)           the Company shall have the right to designate a substitute
financial institution or financial institutions (which may be one or more of the
Lenders) mutually satisfactory to the Company, the Administrative Agent, the
Swingline Lender and the Issuing Lenders (in the case of the Administrative
Agent, Swingline Lender and Issuing Lenders, whose consent shall not be
unreasonably withheld or delayed) to purchase for cash, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
hereto, the outstanding Loans of such Lender and assume the Commitment and
Letter of Credit Liabilities of such Lender, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the principal amount
of all of such Lender’s outstanding Loans and funded Letter of Credit
Liabilities plus any accrued but unpaid interest thereon and the accrued but
unpaid fees in respect of such Lender’s Commitment hereunder and all other
amounts payable by the Borrowers to such Lender hereunder plus such amount, if
any, as would be payable pursuant to Section 2.13 if the outstanding Loans of
such Lender were prepaid in their entirety on the date of consummation of such
assignment (it is understood and agreed that any assignment that is required to
be made by a Defaulting Lender or Non-Consenting Lender pursuant to this Section
8.06(a) shall be effective whether or not such Defaulting Lender or
Non-Consenting Lender has actually signed the relevant Assignment and Assumption
Agreement or other instrument of transfer, so long as such Defaulting Lender or
Non-Consenting Lender, as applicable, has otherwise received the amounts due it
under this Section 8.06(a) that it is owed in connection with such assignment);
provided that no such assignment shall be required from a Non-Consenting Lender
unless the applicable assignee shall have agreed to consent to the applicable
amendment, waiver or consent; provided further that in the case of clause (ii)
of the first paragraph of this Section 8.06, such substitution will result in a
reduction in compensation pursuant to Section 8.03 or 8.04; and
 
(b)           except in the case of clause (v) of the first paragraph of this
Section 8.06, the Company may elect to terminate this Agreement as to such
Lender (but only if (x) in the case of clause (i) or (ii) of the first paragraph
of this Section 8.06, Investment Grade Status exists as to the Company and (y)
in the case of clause (iv) of the same paragraph, no Event of Default exists or
is continuing); provided that (i) the Company notifies such Bank through the
Administrative Agent of such election at least three Euro-Dollar Business Days
before the effective date of such termination, (ii) the Borrowers repay or
prepay the principal amount of all outstanding Loans made by such Lender plus
any accrued but unpaid interest thereon and the accrued but unpaid fees in
respect of such Lender’s Commitment hereunder plus all other amounts payable by
the Borrowers to such Lender hereunder, not later than the effective date of
such termination and (iii) if at the effective date of such termination, any
Letter of Credit Liabilities or Swingline Loans are outstanding, the conditions
specified in Section 3.03 would be satisfied (after giving effect to such
termination) were the related Letters of Credit issued or the related Swingline
Loans made on such date.  Upon satisfaction of the foregoing conditions, the
Commitment of such Lender shall terminate on the effective date specified in
such notice, its participation in any outstanding Letters of Credit or Swingline
Loans shall terminate on such effective date and the participations of the other
Lenders therein shall be redetermined as of such date as if such Letters of
Credit had been issued or such Swingline Loans had been made on such date.
 



 
-60-

--------------------------------------------------------------------------------

 





ARTICLE 9
Representations and Warranties of Eligible Subsidiaries


Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:
 
Section 9.01. Corporate Existence and Power.  It is a corporation duly
incorporated, validly existing and, except as could not reasonably be expected
to have a Material Adverse Effect, in good standing under the laws of its
jurisdiction of incorporation and is a Wholly-Owned Consolidated Subsidiary.
 
Section 9.02. Corporate Governmental Authorization; No Contravention.  The
execution and delivery by it of its Election to Participate and its Notes, and
the performance by it of this Agreement and its Notes, are within its corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (other than routine informational filings) and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
its certificate of incorporation or by-laws or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Company or such
Eligible Subsidiary or result in the creation or imposition of any Lien on any
asset of the Company or any of its Subsidiaries, except as could not reasonably
be expected to have a Material Adverse Effect.
 
Section 9.03. Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and when and if executed and delivered in
accordance with this Agreement, its Notes, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity.
 
ARTICLE 10
Guaranty
 
Section 10.01. The Guaranty.  The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
and each Reimbursement Obligation incurred by each Eligible Subsidiary pursuant
to this Agreement, and the full and punctual payment of all other amounts
payable by each Eligible Subsidiary under this Agreement.  Upon failure by any
Eligible Subsidiary to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place and in the manner
specified in this Agreement.
 
Section 10.02. Guaranty Unconditional.  The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
 
(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Eligible Subsidiary under this Agreement or
any Note, by operation of law or otherwise;
 
(b)           any modification or amendment of or supplement to this Agreement
or any Note;
 
(c)           any change in the corporate existence, structure or ownership of
any Eligible Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Eligible Subsidiary or its assets or any
resulting release or discharge of any obligation of any Eligible Subsidiary
contained in this Agreement or any Note;
 



 
-61-

--------------------------------------------------------------------------------

 





(d)           the existence of any claim, set-off or other rights which the
Company may have at any time against any Eligible Subsidiary, the Administrative
Agent, any Lender or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
 
(e)           any invalidity or unenforceability relating to or against any
Eligible Subsidiary for any reason of this Agreement or any Note, or any
provision of applicable law or regulation purporting to prohibit the payment by
any Eligible Subsidiary of the principal of or interest on any Note or any other
amount payable by it under this Agreement; or
 
(f)           any other act or omission to act or delay of any kind by any
Eligible Subsidiary, the Administrative Agent, any Lender or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder.
 
Section 10.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans, the Reimbursement Obligations and all other amounts
payable by the Company and each Eligible Subsidiary under this Agreement shall
have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any Eligible Subsidiary
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Eligible Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.
 
Section 10.04. Waiver by the Company.  The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Eligible Subsidiary or any other Person.
 
Section 10.05. Subrogation.  Upon making any payment with respect to any
Eligible Subsidiary hereunder, the Company shall be subrogated to the rights of
the payee against such Eligible Subsidiary with respect to such payment;
provided that the Company shall not enforce any payment by way of subrogation
unless all amounts of principal of and interest on the Loans to such Eligible
Subsidiary and all other amounts payable by such Eligible Subsidiary under this
Agreement have been paid in full.
 
Section 10.06. Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Eligible Subsidiary under this Agreement or its Notes
is stayed upon insolvency, bankruptcy or reorganization of such Eligible
Subsidiary, all such amounts otherwise subject to acceleration under the terms
of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.
 
ARTICLE 11
Miscellaneous


Section 11.01. Notices.
 
(a) Except as provided in Sections 5.01 and 11.01(b), all notices, requests,
instructions and other communications to any party hereunder shall be in writing
(including bank wire, facsimile
 



 
-62-

--------------------------------------------------------------------------------

 





transmission or similar writing (including electronic transmission)) and shall
be given to such party:  (w) in the case of the Company or the Administrative
Agent, at its address, facsimile number or e-mail address set forth on the
signature pages hereof, (x) in the case of any Lender, at its address, facsimile
number or e-mail address set forth in its Administrative Questionnaire, (y) in
the case of any Eligible Subsidiary, to it in care of the Company or (z) in the
case of any party hereto, such other address, facsimile number or e-mail address
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company.  Each such notice, request or other
communication shall be effective (i) if given by facsimile or other electronic
transmission, when transmitted during normal business hours, to the facsimile
number or e-mail address specified in this Section and confirmation of receipt
is received, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article 2
or Article 8 shall not be effective until received.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Section 11.02. No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege under any Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies provided in the Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 11.03. Expenses; Indemnification.
 
(a) The Company shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent and the Issuing Lenders, including reasonable fees and
disbursements of one special counsel for the Administrative Agent and the
Issuing Lenders collectively, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Lenders and the Issuing Lenders, including reasonable fees and disbursements of
one counsel for all such Persons (plus one local counsel for all such Persons in
each relevant jurisdiction and, in the case of an actual or perceived conflict
of interest, one additional counsel in each applicable jurisdiction for all such
Persons affected by such conflict), in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom.
 



 
-63-

--------------------------------------------------------------------------------

 





(b) The Company shall indemnify each Lender and its Affiliates and its
Affiliates’ directors, officers and employees for, and hold each Lender and its
Affiliates and its Affiliates’ directors, officers and employees harmless from
and against (i) any and all damages, losses and other liabilities of any kind,
including, without limitation, judgments and costs of settlement, and (ii) any
and all reasonable out-of-pocket costs and expenses of any kind, including,
without limitation, reasonable fees and disbursements of one counsel for all
indemnified persons (plus one local counsel for all such indemnified persons in
each relevant jurisdiction and, in the case of a conflict of interest, one
additional counsel in each applicable jurisdiction for all such indemnified
persons affected by such conflict), and any other reasonable costs of defense,
including, without limitation, reasonable costs of discovery and investigation,
for such Lender and its Affiliates and its Affiliates’ officers and directors
(all of which shall be paid or reimbursed by the Company within 30 days of
receipt of an invoice thereof in reasonable detail), suffered or incurred in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender shall be designated a party thereto) relating to or
arising out of this Agreement or any actual or proposed use of proceeds of Loans
hereunder; provided that such Lender and its Affiliates and its Affiliates’
directors, officers and employees shall have no right to be indemnified or held
harmless hereunder for the gross negligence or willful misconduct of such Lender
and its Affiliates and its Affiliates’ directors, officers or employees as
finally determined by a court of competent jurisdiction.  The Company shall
indemnify and hold harmless the Administrative Agent and each Issuing Lender, in
its capacity as such hereunder, together with their Affiliates and their
Affiliates’ directors, officers and employees, to the same extent that the
Company indemnifies and holds harmless each Lender pursuant to this Section.
 
(c) To the fullest extent permitted by applicable law, no party hereto shall
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Company’s indemnification
obligation in Section 11.03(b) to the extent such special, indirect,
consequential and punitive damages are included in any claim in connection with
which such person is entitled to indemnification hereunder.
 
Section 11.04. Sharing of Set-offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments shall be shared by the Lenders pro rata; provided that if at
any time thereafter, the Lender that originally received such payment is
required to repay (whether to the Company or to any other Person) all or any
portion of such payment, each other Lender shall promptly (and in any event
within five Domestic Business Days of its receipt of notification from such
Lender requiring such repayment) repay to such Lender the portion of such
payment previously received by it under this Section 11.04, together with such
amount (if any) as is equal to the appropriate portion of any interest (in
respect of the period during which such other Lender held such amount) such
Lender shall have been obligated to pay when repaying such amount as aforesaid,
in exchange for such participation in the Loans and Letter of Credit Liabilities
of such other Lender as was previously purchased by such Lender; provided
further that the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) the
application of Cash Collateral provided for in Section 6.03.  Nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of any Borrower other than its indebtedness under the
Loan Documents.
 



 
-64-

--------------------------------------------------------------------------------

 





Section 11.05. Amendments and Waivers.
 
(a) Any provision of this Agreement or the Notes may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the Company
and the Required Lenders (and, if the rights or duties of the Administrative
Agent, Issuing Lender or Swingline Lender are affected thereby, by the
Administrative Agent, Issuing Lender or Swingline Lender, as
applicable).  Notwithstanding the foregoing, no such amendment or waiver shall,
 
(i) unless signed by all Lenders directly affected thereby,
 
(A) increase any Commitment,
 
(B) reduce the principal of or rate of interest on any Loan or the amount to be
reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder,
 
(C) postpone the date fixed for any payment of principal of or interest on any
Loan or for reimbursement in respect of any Letter of Credit or interest thereon
or any fees hereunder or for termination of any Commitment; or,
 
(ii) unless signed by all Lenders,
 
(A) release the Company from any obligation under Article 10,
 
(B) change the percentage of the Credit Exposures, which shall be required for
the Lenders or any of them to take any action under this Section or any other
provision of this Agreement, or
 
(C) amend or waive the provisions of this Section 11.05.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
(b) The exercise of the Company of its right to extend the Termination Date by
operation of Section 2.01(c) shall not constitute an amendment subject to this
Section 11.05.  Furthermore, the exercise by the Company of its right to
decrease the Commitments pursuant to Section 2.09 or Section 8.06(b) shall not
be deemed to require the consent of any party to this Agreement.  For the
avoidance of doubt the exercise by the Company of its option to increase the
aggregate amount of the Commitments pursuant to Section 2.21 shall not require
the consent of any Person except for the consent of the Administrative Agent,
any Additional Lender and each Lender whose Commitment is to be increased.
 



 
-65-

--------------------------------------------------------------------------------

 





(c) In addition, the Company and the Administrative Agent may mutually agree on
supplemental or modified terms and procedures for the making of Competitive Bid
Loans denominated in an Alternative Currency.  Such terms and procedures shall
govern Competitive Bid Loans covered thereby and made pursuant to Competitive
Bid Quote Requests given after the Lenders shall have received notice of such
supplemental or modified procedures, notwithstanding any inconsistent provisions
in this Agreement.
 
Section 11.06. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that no Borrower may assign or otherwise transfer any of its rights under
this Agreement (other than in accordance with Section 5.04) without the prior
written consent of all Lenders.
 
(b) Any Lender may at any time grant to one or more banks or other institutions
(other than a natural person, a Defaulting Lender or the Company or any of the
Company’s Subsidiaries) (each a “Participant”) participating interests in its
Commitment or any or all of its Loans and Letter of Credit Liabilities.  In the
event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to any Borrower and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and such Lender’s
Note.  Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrowers hereunder and under
the Notes including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (A)
(only to the extent such modification, amendment or waiver would increase the
Commitment of such Lender), (B) or (C) of Section 11.05(a)(i) or to any
modification, amendment or waiver that would have the effect of increasing the
amount of a Participant’s participation in such Lender’s Commitment, in any such
case without the consent of the Participant.  The Borrowers agree that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article 8 with respect to its participating
interest, subject to subsection (e) below and the foregoing provisions of this
subsection (b).  An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b).  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 



 
-66-

--------------------------------------------------------------------------------

 





(c) Any Lender may at any time assign to one or more Lenders or other
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit H hereto executed by
such Assignee and such transferor Lender, with the subscribed consent of the
Administrative Agent, each Issuing Lender (in the case of any assignment of a
Commitment) and, so long as no Event of Default under Section 6.01(a), 6.01(b),
6.01(h) or Section 6.01(i) exists, the Company, in each case not to be
unreasonably withheld or delayed; provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof; and provided further that if an Assignee is (i) any
Person which controls, is controlled by, or is under common control with, or is
otherwise substantially affiliated with such transferor Lender or (ii) another
Lender, no such consent of the Company or the Administrative Agent shall be
required; and provided further that any assignment shall not be less than
$5,000,000, or, if less, shall constitute an assignment of all of such Lender’s
rights and obligations under this Agreement and the Notes; and provided further
that none of (w) the Company or its Subsidiaries, (x) any Defaulting Lender or
its Subsidiaries, (y) any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this proviso, (z) or any
natural person may be an Assignee.  Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Commitment as set forth in
such instrument of assumption, and the transferor Lender shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Company shall make appropriate arrangements so that, if required, new
Notes are issued to the Assignee and the transferor Lender and the original Note
is canceled.  In connection with any such assignment, the transferor Lender
shall pay to the Administrative Agent an administrative fee of $3,500 for
processing such assignment.
 
(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank or other central banking
authority.  No such assignment shall release the transferor Lender from its
obligations hereunder.
 
(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Company’s prior written
consent, (ii) by reason of the provisions of Section 8.02, 8.03 or 8.04
requiring such Lender to designate a different Applicable Lending Office or
(iii) solely in the case of an Assignee, to the extent that the right to a
greater payment results from a change in treaty, law, rule or regulation
occurring after the date such Assignee became an Assignee.
 
(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the Assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable Assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the Assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 



 
-67-

--------------------------------------------------------------------------------

 





Section 11.07. [Reserved].
 
Section 11.08. Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.  THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  EACH PARTY HERETO HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES
OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 11.09. Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement, any Notes and the fee agreements contemplated by Section 2.08(b)(ii)
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
 
Section 11.10. Treatment of Certain Information; Confidentiality.
 
(a) Each of the Administrative Agent, the Lenders and the Issuing Lenders agrees
to maintain the confidentiality of the Information (as defined below) and shall
not use such Information, without the prior written consent of the Company, for
any purpose or in any manner other than pursuant to the terms and for the
purposes contemplated by this Agreement, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section 11.10, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Additional Lender invited to be a Lender pursuant to Section
2.21, provided that such assignee, Participant, prospective assignee or
Participant agrees in writing to keep such information confidential to the same
extent required by the Lenders party to this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, in each case who agree to be bound
by the terms of this Section 11.10 (or language substantially similar to
 



 
-68-

--------------------------------------------------------------------------------

 





this Section 11.10) (vii) with the consent of the Company or (viii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) that is provided to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates by a Person
other than the Company not in violation, to the actual knowledge of the
Administrative Agent, such Lender, Issuing Lender or Affiliate, of any duty of
confidentiality.  For purposes of this Section, “Information” means all
information received from the Company or any Subsidiary relating to the Company
or any Subsidiary or any of their respective businesses, this Agreement or the
transactions contemplated hereby other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to the disclosure to the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has taken normal
and reasonable precautions maintain the confidentiality of such Information.
 
(b) Each of the Administrative Agent, the Lenders and Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.
 
Section 11.11. Severability.  If any provision of this Agreement or the Notes is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the Notes shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by proceedings under any bankruptcy, insolvency or
other similar law now or hereafter in effect, as determined in good faith by the
Administrative Agent, the Issuing Lender or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
 
Section 11.12. [Reserved].
 
Section 11.13. Collateral.  Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
 
Section 11.14. Judgment Currency.  If, under any applicable law and whether
pursuant to a judgment being made or registered against any Obligor or for any
other reason, any payment under or in connection with this Agreement, is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, the Company shall, to the extent permitted by
law, as a separate and independent obligation, indemnify and hold harmless the
Payee against the amount of such shortfall.  For the purpose of this Section,
“rate of exchange” means the rate at which the Payee is able on the relevant
date to purchase the Required Currency with the Other Currency and shall take
into account any premium and other costs of exchange.
 



 
-69-

--------------------------------------------------------------------------------

 





Section 11.15. Patriot Act Notice.  Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it may be required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Borrower in accordance with the Patriot Act.
 
Section 11.16. No Advisory Or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that:  (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
Syndication Agents and Lead Arrangers and Bookrunners listed on the cover page
hereof are arm’s-length commercial transactions between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent,
Syndication Agents and Lead Arrangers and Bookrunners, on the other hand, (ii)
each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent, Syndication Agents and Lead
Arrangers and Bookrunners each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers
or any of their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, Syndication Agents or Lead Arrangers and Bookrunners has
any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, Syndication Agents and Lead Arrangers and Bookrunners and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, Syndication Agents or Lead
Arrangers and Bookrunners has any obligation to disclose any of such interests
to the Borrowers or any of their respective Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against the Administrative Agent, Syndication Agents and Lead Arrangers
and Bookrunners with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
Section 11.17. Electronic Execution Of Assignments And Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption Agreement or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 



 
-70-

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PRAXAIR, INC.
 
By:  /s/ Matthew J. White
       Matthew J. White
       Senior Vice President and
       Chief Financial Officer
 
39 Old Ridgebury Road
Danbury, CT  06810-5113
Telecopy number:  (203) 837-2480
Attention:  Treasurer
 




 
S-1

--------------------------------------------------------------------------------

 





BANK OF AMERICA, N.A. as Administrative Agent
 
By:  /s/ Robert Rittelmeyer
        Robert Rittelmeyer
        Vice President
 
Administrative Agent’s Office
(for payments and borrowing requests)
 
Bank of America, N.A.
One Independence Center
Mail Code:  NC1-001-04-39
101 N. Tryon Street
Charlotte, NC 28255-0001
Attention:  Monique M. Haley
Tel:  980-388-1043
Fax:  704-719-8510
Email:  monique.haley@baml.com
 
All other notices as Administrative Agent
 
Bank of America, N.A.
555 California Street, 4th Floor
Mail Code:  CA5-705-04-09
San Francisco, CA 94104
Attention:  Robert Rittelmeyer
Tel:  415-436-2616
Email:  robert.j.rittelmeyer@baml.com
 






 
S-2

--------------------------------------------------------------------------------

 





BANK OF AMERICA, N.A., as Lender, Swingline Lender and Issuing Lender
 
By:  /s/ Darren Bielawski
        Darren Bielawski
        Vice President
 




 
S-3

--------------------------------------------------------------------------------

 





CITIBANK, N.A., as Lender and Issuing Lender
 
By:  /s/ Michael Vondriska
        Michael Vondriska
        Vice President
 




 
S-4

--------------------------------------------------------------------------------

 





HSBC BANK USA, NATIONAL ASSOCIATION, as Lender and Issuing Lender
 
By:  /s/ Jean-Philippe Huguet
        Jean-Philippe Huguet
        Director
 




 
S-5

--------------------------------------------------------------------------------

 





DEUTSCHE BANK AG NEW YORK BRANCH, as Lender and Issuing Lender
 
By:  /s/ Ming K. Chu
        Ming K. Chu
        Vice President
 
By:  /s/ Virginia Cosenza
        Virginia Cosenza
        Vice President
 




 
S-6

--------------------------------------------------------------------------------

 





THE ROYAL BANK OF SCOTLAND PLC, as Lender
 
By:  /s/ William McGinty
        William McGinty
        Director
 




 
S-7

--------------------------------------------------------------------------------

 





WELLS FARGO BANK, N.A., as Lender
 
By:  /s/ Tom Molitor
        Tom Molitor
        Managing Director
 






 
S-8

--------------------------------------------------------------------------------

 





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender
 
By:  /s/ Maria Iarriccio
        Maria Iarriccio
        Director
 




 
S-9

--------------------------------------------------------------------------------

 





JPMORGAN CHASE BANK, N.A., as Lender
 
By:  /s/ Gitanjali Pundir
        Gitanjali Pundir
        Vice President
 




 
S-10

--------------------------------------------------------------------------------

 





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender
 
By:  /s/ Alain Daoust
        Alain Daoust
        Authorized Signatory
 
By:  /s/ Michael Spaight
        Michael Spaight
        Authorized Signatory
 




 
S-11

--------------------------------------------------------------------------------

 





SANTANDER BANK, N.A., as Lender
 
By:  /s/ Paloma del Valle
        Paloma del Valle
        Senior Vice President
 




 
S-12

--------------------------------------------------------------------------------

 





BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender
 
By:  /s/ Luca Sacchi
        Luca Sacchi
        Managing Director
 
By:  /s/ Mauricio Benitez
        Mauricio Benitez
        Vice President
 




 
S-13

--------------------------------------------------------------------------------

 





TORONTO DOMINION (TEXAS) LLC, as Lender
 
By:  /s/ Marie Fernendes
        Marie Fernendes
        Signing Authority
 




 
S-14

--------------------------------------------------------------------------------

 





SOCIETE GENERALE, as Lender
 
By:  /s/ Diego Medina
        Diego Medina
        Director
 




 
S-15

--------------------------------------------------------------------------------

 





THE BANK OF NEW YORK MELLON, as Lender
 
By:  /s/ William M. Feathers
        William M. Feathers
        Vice President
 




 
S-16

--------------------------------------------------------------------------------

 





U.S. BANK NATIONAL ASSOCIATION, as Lender
 
By:  /s/ Kenneth S. Gorski
        Kenneth S. Gorski
        Vice President
 
By:  /s/ John P. Rehob
        John P. Rehob
        Principal Officer
 




 
S-17

--------------------------------------------------------------------------------

 





SUMITOMO MITSUI BANKING CORPORATION, as Lender
 
By:  /s/ James D. Weinstein
        James D. Weinstein
        Managing Director
 




 
S-18

--------------------------------------------------------------------------------

 





THE NORTHERN TRUST COMPANY, as Lender
 
By:  /s/ Cliff Hoppe
        Cliff Hoppe
        Vice President
 




 
S-19

--------------------------------------------------------------------------------

 





BANCO BRADESCO S.A., NEW YORK BRANCH, as Lender
 
By:  /s/ Andre Felipe S. Fernandes
        Andre Felipe S. Fernandes
 
By:  /s/ Mauro Lopes
        Mauro Lopes
 




 
S-20

--------------------------------------------------------------------------------

 





ITAU UNIBANCO S.A., NEW YORK BRANCH, as Lender
 
By:  /s/ Claudia L. Lopes
        Claudia L. Lopes
        Deputy General Manager
 
By:  /s/ Ana Paula Alves
        Ana Paula Alves
        VP – Middle Office
 




 
S-21

--------------------------------------------------------------------------------

 





GOLDMAN SACHS BANK USA, as Lender
 
By:  /s/ Rebecca Kratz
        Rebecca Kratz
        Authorized Signatory
 




 
S-22

--------------------------------------------------------------------------------

 





PNC BANK, NATIONAL ASSOCIATION, as Lender
 
By:  /s/ Robert M. Martin
        Robert M. Martin
        Senior Vice President
 




 
S-23

--------------------------------------------------------------------------------

 





BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as Lender
 
By:  /s/ Shelley He
        Shelley He
        Deputy General Manager
 




 
S-24

--------------------------------------------------------------------------------

 





AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender
 
By:  /s/ Hayden McNamara
        Hayden McNamara
        Chief Operating Officer
 




 
S-25

--------------------------------------------------------------------------------

 





PRICING SCHEDULE
 
The “Euro-Currency Margin”, “Letter of Credit Fee Rate” and “Commitment Fee
Rate” for any day are the respective percentages set forth below (in basis
points per annum) in the applicable row under the column corresponding to the
Status that exists on such day:
 
Status
Level I
Level II
Level III
Level IV
Level V
Level VI
Euro-Currency Margin/ Letter of Credit Fee Rate
62.5
75.0
87.5
100.0
112.5
125.00
Commitment Fee Rate
5.00
6.00
7.00
10.00
12.50
15.00



For purposes of this Schedule, the following terms have the following meanings:
 
“Level I Status” exists at any date if, at such date, the Company’s long-term
debt is rated at least AA- by S&P or at least Aa3 by Moody’s.
 
“Level II Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least A+ by S&P or at least A1 by Moody’s and (ii)
Level I Status does not exist.
 
“Level III Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least A by S&P or at least A2 by Moody’s and (ii)
neither Level I Status or Level II Status exists.
 
“Level IV Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least A- by S&P or at least A3 by Moody’s and (ii)
none of Level I Status, Level II Status or Level III Status exists.
 
“Level V Status” exists at any date if, at such date, (i) the Company’s
long-term debt is rated at least BBB+ by S&P or at least Baa1 by Moody’s and
(ii) none of Level I Status, Level II Status, Level III Status or Level IV
Status exists.
 
“Level VI Status” exists at any date if, at such date, no other Status exists.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“S&P” means Standard & Poor’s.
 
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, or Level V or Level VI Status exists
at any date.
 
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement and any rating assigned to any other debt
security of the Company shall be disregarded.  The rating in effect at any date
is that in effect at the close of business on such date.
 
If there is a difference in rating levels between S&P and Moody’s, then the
higher rating shall be used to determine Status; provided that if the difference
is more than one notch, a rating one notch higher than the lower of the two
shall be used.  In the event that (i) only one of S&P or Moody’s shall have a
rating in effect, then the Status shall be determined by reference to the
available rating, and (ii) neither S&P nor Moody’s shall have a rating in
effect, then the Status shall be determined by the Company’s corporate family
credit rating or corporate credit rating by S&P or Moody’s; provided that if
such corporate family and corporate credit rating are unavailable, then Level VI
Status shall be deemed to exist.
 



 
S-1

--------------------------------------------------------------------------------

 





The “Base Rate Margin” applicable at all times during any Calendar Quarter (or
shorter period commencing on the Effective Date and ending on the last day of
the Calendar Quarter in which the Effective Date occurs) is a rate per annum
equal to the excess, if any, of the Euro-Currency Margin determined on the first
Domestic Business Day of such Calendar Quarter (or shorter period) over 1.00%
per annum.
 



 
S-2

--------------------------------------------------------------------------------

 





COMMITMENT SCHEDULE
 
BANK
COMMITMENT
Bank of America, N.A.
$200,000,000
Citibank, N.A.
$200,000,000
HSBC Bank USA, National Association
$200,000,000
Deutsche Bank AG New York Branch
$200,000,000
The Royal Bank of Scotland plc
$150,000,000
Wells Fargo Bank, N.A.
$150,000,000
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$150,000,000
JPMorgan Chase Bank, N.A.
$150,000,000
Credit Suisse AG, Cayman Islands Branch
$150,000,000
Santander Bank, N.A.
$100,000,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$100,000,000
Toronto Dominion (Texas) LLC
$100,000,000
Societe Generale
$100,000,000
The Bank of New York Mellon
$75,000,000
U.S. Bank National Association
$75,000,000
Sumitomo Mitsui Banking Corporation
$50,000,000
The Northern Trust Company
$50,000,000
Banco Bradesco S.A., New York Branch
$50,000,000
Itau Unibanco S.A., New York Branch
$50,000,000
Goldman Sachs Bank USA
$50,000,000
PNC Bank, National Association
$50,000,000
Bank of Communications Co., Ltd., New York Branch
$50,000,000
Australia and New Zealand Banking Group Limited
$50,000,000
TOTAL
$2,500,000,000
 




 
 

--------------------------------------------------------------------------------

 





EXHIBIT A
 
NOTE
 
New York, New York
_______________, 201_
 
For value received, [NAME OF BORROWER] (the “Borrower”), promises to pay to the
order of _____________ (the “Lender”), for the account of its Applicable Lending
Office, the unpaid principal amount of each Loan made by the Lender to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement.  The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Credit Agreement.  All such payments of principal and
interest shall be made (i) if in Dollars, in lawful money of the United States
in immediately available funds at the office of Bank of America, N.A., at 101
North Tryon Street, NC1-001-04-39, Charlotte, NC 28255-0001 or (ii) if in an
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency at the place
specified for payment thereof pursuant to the Credit Agreement.
 
All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
 
This note is one of the Notes referred to in the Credit Agreement dated as of
December 19, 2014 among Praxair, Inc., a Delaware corporation, the Eligible
Subsidiaries referred to therein, the Lenders listed therein and Bank of
America, N.A., as Administrative Agent (as the same may be amended from time to
time, the “Credit Agreement”).  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the same meanings. Reference is
made to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 
[NAME OF BORROWER]
 
 
By: _________________________
       Name:
       Title:
 




 
A-1

--------------------------------------------------------------------------------

 





Note (cont’d)
 
LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Currency and
Amount of
Loan
Type of
Loan
Principal
Repaid
Maturity
Date
Notation
Made By
                                                                               
                                                                               
                                                                   




 
A-2

--------------------------------------------------------------------------------

 





EXHIBIT B - Competitive Bid Quote Request
 
Form of Competitive Bid Quote Request
 
 
[Date]
 
To:
Bank of America, N.A.

 
(the “Administrative Agent”)

 
From:
[Name of Borrower] (the “Borrower”)

 
Re:
Credit Agreement (as the same may be amended from time to time, the “Credit
Agreement”) dated as of December 19, 2014 among Praxair, Inc., the Eligible
Subsidiaries referred to therein, the Lenders listed therein and Bank of
America, N.A., as Administrative Agent

 
We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):
 
Date of Borrowing: __________________
 
Principal Amount1
Interest Period2
[$]
 
[Can $]
 



Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the Euro-Currency Base Rate.]
 
Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.
 
[NAME OF BORROWER]
 
 
By: ________________________
       Name:
       Title:
 






--------------------------------------------------------------------------------

 
1Amount must be not less than $5,000,000, and, in the case of Dollar-Denominated
Loans, a multiple of $1,000,000.
 
2Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

 
B-1

--------------------------------------------------------------------------------

 






 
 

--------------------------------------------------------------------------------

 





EXHIBIT C - Invitation for Competitive Bid Quotes
 
Form of Invitation for Competitive Bid Quotes
 
To:
[Name of Lender]

 
Re:
Invitation for Competitive Bid Quotes to [Name of Borrower] (the “Borrower”)

 
Pursuant to Section 2.03 of the Credit Agreement dated as of December 19, 2014
among Praxair, Inc., the Eligible Subsidiaries referred to therein, the Lenders
listed therein and Bank of America, N.A., as Administrative Agent (as the same
may be amended from time to time, the “Credit Agreement”) we are pleased on
behalf of the Borrower to invite you to submit Competitive Bid Quotes to the
Borrower for the following proposed Competitive Bid Borrowing(s):
 
Date of Borrowing: __________________
 
Principal Amount
Interest Period
[$]
 
[Can $]
 



Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the Euro-Currency Base Rate.]
 
Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].
 
Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.
 
BANK OF AMERICA, N.A.,
  as Administrative Agent
 
 
By:  ________________________
       Authorized Officer
 




 
C-1

--------------------------------------------------------------------------------

 





EXHIBIT D - Competitive Bid Quote
 
Form of Competitive Bid Quote
 
To:
Bank of America, N.A., as Administrative Agent

 
Re:
Competitive Bid Quote to [Name of Borrower] (the “Borrower”)

 
In response to your invitation on behalf of the Borrower dated _____________,
____, we hereby make the following Competitive Bid Quote on the following terms:
 
1.           Quoting Lender:  ________________________________
 
2.           Person to contact at Quoting Lender:  _____________________________
 
3.           Date of Borrowing: ____________________3
 
4.           We hereby offer to make Competitive Bid Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:
 
Principal
Amount4
Interest
Period5
Competitive Bid
[Margin6] [Absolute Rate7]
[$]
   
[Can $]
   



[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]2
 
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of December 19, 2014 among Praxair, Inc., the Eligible Subsidiaries
referred to therein, the Lenders listed therein, yourselves, as Administrative
Agent, irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which
any offer(s) are accepted, in whole or in part.
 





--------------------------------------------------------------------------------

 
3
As specified in the related Invitation.

 
 
4Principal amount bid for each Interest Period may not exceed principal amount
requested.  Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Lender is willing to lend.  Each bid must be not less
than $5,000,000, and, in the case of Dollar-Denominated Loans, a multiple of
$1,000,000.
 
5Not less than one month (LIBOR auction) or not less than 7 days (Absolute Rate
Auction), as specified in the related Invitation.  No more than five bids are
permitted for each Interest Period.
 
6Margin over or under the Euro-Currency Base Rate determined for the applicable
Interest Period.  Specify percentage (to the nearest 1/10,000th of 1%) and
specify whether “PLUS” or “MINUS”.
 
7Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 
D-1

--------------------------------------------------------------------------------

 






 
Very truly yours,
 
 
[NAME OF BANK]
 
 
Dated:_______________
By:  __________________________
 
       Authorized Officer




 
D-2

--------------------------------------------------------------------------------

 





EXHIBIT E
 
ELECTION TO PARTICIPATE
 
________________ __, 201_
 
 
Bank of America, N.A., as

 
Administrative Agent for

the Lenders party to the Credit
Agreement dated as of December 19, 2014
among Praxair, Inc.,
the Eligible Subsidiaries referred to therein,
such Lenders, and the Administrative Agent
(as the same may be amended from time
to time, the “Credit Agreement”)
 
Dear Ladies and Gentlemen:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.
 
The undersigned, [Name of Eligible Subsidiary], a [jurisdiction] [type of
entity], hereby elects to be an Eligible Subsidiary for purposes of the Credit
Agreement, effective from the date hereof until an Election to Terminate shall
have been delivered on behalf of the undersigned in accordance with the Credit
Agreement.  The undersigned confirms that the representations and warranties set
forth in Article 9 of the Credit Agreement are true and correct as to the
undersigned as of the date hereof, and the undersigned agrees to perform all the
obligations of an Eligible Subsidiary under, and to be bound in all respects by
the terms of, the Credit Agreement, including without limitation Section 11.09
thereof, as if the undersigned were a signatory party thereto as an Eligible
Subsidiary.
 
This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 
Very truly yours,
 
[NAME OF ELIGIBLE SUBSIDIARY]
 
 
By:  _______________________________
       Name:
       Title:
 




 
E-1

--------------------------------------------------------------------------------

 





The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.
 
PRAXAIR, INC.
 
 
By:  _____________________________
       Name:
       Title:
 



Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:  _____________________________
       Name:
       Title:
 




 
E-2

--------------------------------------------------------------------------------

 





EXHIBIT F
 
ELECTION TO TERMINATE
 
________________ __, 201_
 
 
Bank of America, N.A., as

 
Administrative Agent for

the Lenders party to the Credit
Agreement dated as of December 19, 2014
among Praxair, Inc.,
the Eligible Subsidiaries referred to therein,
such Lenders, and the Administrative Agent
(as the same may be amended from time
to time, the “Credit Agreement”)
 
Dear Ladies and Gentlemen:
 
Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.
 
The undersigned, [Name of Eligible Subsidiary], a [jurisdiction] [type of
entity], hereby elects to terminate its status as an Eligible Subsidiary for
purposes of the Credit Agreement, effective as of the date hereof.  The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof.  Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement or any Note.
 
This instrument shall be construed in accordance with and governed by the laws
of the State of New York.
 
Very truly yours,
 
[NAME OF ELIGIBLE SUBSIDIARY]
 
 
By:  _____________________________
       Name:
       Title:
 




 
F-1

--------------------------------------------------------------------------------

 





The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.
 
PRAXAIR, INC.
 
 
By:  ___________________________
       Name:
       Title:
 



Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:  ____________________________
       Name:
       Title:
 




 
F-2

--------------------------------------------------------------------------------

 





EXHIBIT G
 
FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY
 
1.           The Borrower is a [entity] validly existing and in good standing8
under the laws of [Jurisdiction of organization] ].
 
2.           The execution and delivery by the Borrower of its Election to
Participate and its Notes, if any, and the performance by the Borrower of the
Credit Agreement and its Notes, if any, are within the Borrower’s
[corporate/organizational] powers, have been duly authorized by all necessary
[corporate/organizational] action, require no action by or in respect of, or
filing with, any governmental body, agency or official under any Applicable Law
[to be defined], do not violate any provision of Applicable Law, any judgment,
injunction, order or decree known to [me] [us] to be applicable to the Borrower
(“Applicable Judgment”) or the [describe organizational documents] of the
Borrower, except for such violations that would not have a Material Adverse
Effect, do not constitute a default under any agreement or instrument [known to
us which are binding upon the Borrower or the Company or any of its
Subsidiaries] [listed on an exhibit to such opinion] (“Applicable Agreement”),
except where such default would not have a Material Adverse Effect, and do
not  result in the creation or imposition of any Lien on any asset of the
Company or any of its Subsidiaries under any Applicable Law, Applicable Judgment
or Applicable Agreement.
 
3.           The Credit Agreement constitutes a valid and binding agreement of
the Borrower and its Notes constitute valid and binding obligations of the
Borrower, in each case enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and general principles of equity.
 





--------------------------------------------------------------------------------

 
8
To the extent the concept is applicable in jurisdiction

 

 
G-1

--------------------------------------------------------------------------------

 





EXHIBIT H
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
AGREEMENT dated as of _________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), PRAXAIR, INC. (the “Company”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”) and [ISSUING
BANK(S)], as Issuing Lender(s).
 
W I T N E S S E T H
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of December 19, 2014 among the Company, the
Eligible Subsidiaries referred to therein, the Assignor and the other Lenders
party thereto, as Lenders, and the Administrative Agent (the “Credit
Agreement”);
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate Dollar Amount
at any time outstanding not to exceed $___,000,000;
 
WHEREAS, [Syndicated] Loans made to the Borrower by the Assignor under the
Credit Agreement in the aggregate Dollar Amount of $__________ are outstanding
at the date hereof;
 
WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $__________ are outstanding at the date hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement and the other Loan Documents in respect
of a portion of its Commitment thereunder in an amount equal to $__________ (the
“Assigned Amount”), together with a corresponding portion of its outstanding
[Syndicated] Loans and Letter of Credit Liabilities, and the Assignee proposes
to accept assignment of such rights and assume the corresponding obligations
from the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
Section 1.  Definitions.  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.
 
Section 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement and the other Loan
Documents to the extent of the Assigned Amount, and the Assignee hereby accepts
such assignment from the Assignor and assumes all of the obligations of the
Assignor under the Credit Agreement to the extent of the Assigned Amount,
including the purchase from the Assignor of the corresponding portion of the
principal amount of the Syndicated Loans made by, and Letter of Credit
Liabilities of, the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor, the Assignee, the Company and the
Administrative Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount, and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by a like amount and the Assignor released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.
 



 
H-1

--------------------------------------------------------------------------------

 





Section 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in immediately available funds the amount heretofore agreed between them.9  It
is understood that facility and Letter of Credit fees accrued to the date hereof
in respect of the Assigned Amount are for the account of the Assignor and such
fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
 
Section 4.  Consents.  This Agreement is conditioned upon the consent of [the
Company,] the Issuing Lenders [and the Administrative Agent] pursuant to Section
11.06 of the Credit Agreement. The execution of this Agreement by [the Company,]
the Issuing Lenders [and the Administrative Agent, as applicable,] is evidence
of this consent.
 
Section 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Company or any of its
Subsidiaries, or the validity and enforceability of the obligations of the
Company or any of its Subsidiaries in respect of any Loan Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of the Company and its Subsidiaries.
 
Section 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
Section 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 





--------------------------------------------------------------------------------

 
9
Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid to the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

 
H-2

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
[ASSIGNOR]
 
 
By: __________________________
       Title:
 
 
[ASSIGNEE]
 
 
By: __________________________
       Title:
 
 
[PRAXAIR, INC.]
 
 
By: __________________________
       Title:
 
 
[BANK OF AMERICA, N.A.]
 
 
By: __________________________
       Title:
 
 
[ISSUING BANK]
 
 
By: __________________________
       Title:
 




 
H-3

--------------------------------------------------------------------------------

 





EXHIBIT I
 
EXTENSION AGREEMENT
 
 
Bank of America, N.A.,

as Administrative Agent
under the Credit Agreement
referred to below
555 California Street, 4th Floor
Mail Code:  CA5-705-04-09
San Francisco, CA 94104
Attention:  Robert Rittelmeyer
 
Ladies and Gentlemen:
 
The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Credit Agreement dated as of December 19, 2014 (as
amended from time to time, the “Credit Agreement”) among Praxair, Inc., a
Delaware corporation (the “Company”), the Eligible Subsidiaries referred to
therein, the Lenders party thereto and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”) to [date to which the Termination Date is
extended].  Terms defined in the Credit Agreement are used herein with the same
meaning.
 
This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.
 
[LENDERS]
 
 
By: ____________________________
       Name:
       Title:
 



Agreed and accepted:
 
PRAXAIR, INC.
 
By: ______________________
       Name:
       Title:
 
Agreed and accepted:
 
BANK OF AMERICA, as Administrative Agent
 
By: ______________________
       Name:
       Title:


 
I-1
